Exhibit 10.2

$100,000,000

CREDIT AGREEMENT

among

COLSTRIP LEASE HOLDINGS, LLC,

as Borrower,

WESTLB AG, NEW YORK BRANCH,

as Lender,

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent,

WESTLB AG, NEW YORK BRANCH,

as Collateral Agent,

and

WESTLB AG, NEW YORK BRANCH,

as Sole Lead Arranger, Bookrunner and Syndication Agent

Dated as of December 28, 2007

 

--------------------------------------------------------------------------------





TABLE OF CONTENTS

 

Page

SECTION 1

DEFINITIONS

 

2

 

1.1

Defined Terms

 

2

 

1.2

Other Definitional Provisions

 

18

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

 

19

 

2.1

Commitments

 

19

 

2.2

Procedure for Borrowing

 

19

 

2.3

Repayment of Loan; Evidence of Debt

 

20

 

2.4

Fees

 

20

 

2.5

Optional Prepayments

 

20

 

2.6

Mandatory Prepayments

 

20

 

2.7

Conversion and Continuation Options

 

21

 

2.8

Interest Rates and Payment Dates

 

22

 

2.9

Computation of Interest and Fees

 

22

 

2.10

Inability to Determine Interest Rate

 

23

 

2.11

Pro Rata Treatment and Payments; Sharing of Payments; Set-off

 

23

 

2.12

Requirements of Law

 

25

 

2.13

Taxes

 

27

 

2.14

Indemnity

 

28

 

2.15

Illegality

 

29

 

2.16

Change of Lending Office

 

29

 

2.17

Replacement of Lender under Certain Circumstances

 

29

SECTION 3

REPRESENTATIONS AND WARRANTIES

 

30

 

3.1

Corporate Existence; Compliance with Law

 

30

 

3.2

Corporate Power; Authorization; Enforceable Obligations

 

30

 

 

--------------------------------------------------------------------------------



 

 

3.3

No Legal Bar

 

31

 

3.4

No Material Litigation

 

31

 

3.5

No Default

 

31

 

3.6

Ownership of Property

 

31

 

3.7

Intellectual Property

 

31

 

3.8

Taxes

 

31

 

3.9

Margin Stock Regulations

 

32

 

3.10

Labor Matters and Acts of God

 

32

 

3.11

ERISA

 

32

 

3.12

Investment Company Act; Other Regulations

 

33

 

3.13

Utility Regulatory Status

 

33

 

3.14

No Partnerships, Joint Ventures or Subsidiaries

 

33

 

3.15

Use of Proceeds

 

33

 

3.16

Operative Documents and Other Contracts

 

33

 

3.17

Representations and Warranties under the Participation Agreement

 

33

 

3.18

Environmental Warranties

 

34

 

3.19

Accuracy of Information, etc

 

35

 

3.20

Solvency

 

35

 

3.21

Collateral

 

35

 

3.22

Separateness

 

36

 

3.23

Required LLC Provisions

 

36

 

3.24

Business; Indebtedness; Contracts

 

36

 

3.25

Financial Information

 

36

 

3.26

No Change

 

36

SECTION 4

CONDITIONS PRECEDENT

 

36

 

 

--------------------------------------------------------------------------------



 

 

4.1

Conditions to Closing and Funding

 

36

SECTION 5

AFFIRMATIVE COVENANTS

 

40

 

5.1

Financial Statements

 

40

 

5.2

Certificates; Other Information

 

41

 

5.3

Payment of Obligations

 

41

 

5.4

Conduct of Business and Maintenance of Existence; Compliance

 

42

 

5.5

Maintenance of Property; Insurance

 

42

 

5.6

Inspection of Property; Books and Records; Discussions

 

42

 

5.7

Notices

 

42

 

5.8

Environmental Matters

 

44

 

5.9

Lease Payments

 

45

 

5.10

First Priority Ranking

 

45

 

5.11

Maintenance of Liens

 

45

 

5.12

Certificate of Formation

 

45

 

5.13

Separateness

 

45

 

5.14

Approvals

 

45

 

5.15

Operative Documents

 

45

 

5.16

Taxes

 

45

 

5.17

Transfer

 

46

 

5.18

Further Assurances

 

46

SECTION 6

NEGATIVE COVENANTS

 

46

 

6.1

Incurrence of Indebtedness

 

46

 

6.2

Limitation on Liens

 

46

 

6.3

Limitation on Fundamental Changes

 

47

 

6.4

Limitation on Disposition of Property

 

47

 

 

--------------------------------------------------------------------------------



 

 

6.5

Limitation on Restricted Investments

 

47

 

6.6

Limitation on Transactions with Affiliates

 

47

 

6.7

Limitation on Changes in Fiscal Periods

 

47

 

6.8

Limitation on Negative Pledge Clauses

 

47

 

6.9

Limitation on Lines of Business

 

47

 

6.10

Limitation on Contracts

 

47

 

6.11

Operative Documents

 

47

 

6.12

No Subsidiaries

 

48

 

6.13

ERISA

 

48

 

6.14

Environmental Matters

 

48

 

6.15

Regulatory Status

 

48

 

6.16

Margin Stock Regulations

 

48

SECTION 7

EVENTS OF DEFAULT

 

48

SECTION 8

THE AGENTS

 

51

 

8.1

Appointment

 

51

 

8.2

Delegation of Duties

 

52

 

8.3

Exculpatory Provisions

 

52

 

8.4

Reliance by Agents

 

53

 

8.5

Notice of Default

 

53

 

8.6

Non-Reliance on Agents and Other Lenders

 

53

 

8.7

Indemnification

 

54

 

8.8

Agent in Its Individual Capacity

 

54

 

8.9

Collateral Agent May File Proofs of Claim

 

55

 

8.10

Collateral Matters

 

56

 

8.11

The Lead Arranger

 

56

SECTION 9

MISCELLANEOUS

 

56

 

9.1

Amendments and Waivers

 

56

 

9.2

Notices

 

58

 

9.3

No Waiver; Cumulative Remedies

 

60

 

9.4

Survival of Representations and Warranties

 

60

 

9.5

Payment of Expenses

 

60

 

9.6

Successors and Assigns; Participations and Assignments

 

60

 

9.7

Counterparts

 

65

 

9.8

Severability

 

65

 

9.9

Integration

 

65

 

9.10

GOVERNING LAW

 

65

 

9.11

Submission To Jurisdiction; Waivers

 

65

 

9.12

Acknowledgments

 

66

 

9.13

Confidentiality

 

66

 

9.14

Accounting Changes

 

67

 

9.15

WAIVERS OF JURY TRIAL

 

67

 

 

 

--------------------------------------------------------------------------------





SCHEDULES:

3.2

Consents, Authorizations, Filings and Notices

3.11

ERISA Disclosures

3.16

Contracts

3.17

Participation Agreement—Disclosures

3.23

Required LLC Provisions

EXHIBITS:

A

Form of Responsible Officer’s Certificate

B

Form of Note

C

Form of Lender Assignment Agreement

D

Form of Exemption Certificate

E

Form of Borrowing Notice

F

Form of Interest Period Notice

G

Form of Compliance Certificate

 

 

--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of December 28, 2007, among COLSTRIP LEASE HOLDINGS,
LLC, a Delaware limited liability company (the “Borrower”), WESTLB AG, NEW YORK
BRANCH, as Lender, WESTLB AG, NEW YORK BRANCH, as sole lead arranger, bookrunner
and syndication agent (in such capacity, the “Arranger”) , WESTLB AG, NEW YORK
BRANCH, as administrative agent (in such capacity, together with its successors
and assigns, the “Administrative Agent”) and WESTLB AG, NEW YORK BRANCH, as
collateral agent (in such capacity, together with its successors and assigns,
the “Collateral Agent”) for the Secured Parties (as defined herein).

WITNESSETH:

WHEREAS, NorthWestern Corporation, a Delaware corporation (the “Sponsor”), (a)
acquired from the GE OP (as defined herein) pursuant to the Acquisition
Documents (as defined herein) and owns the Owner Participant Interest (as
defined herein), including all right, title and interest in, to and under
certain agreements and other documents pertaining to a lease financing of the
Leased Interest in the 740 MW Colstrip Unit 4 coal-fired steam and electricity
generating facility located in Colstrip, Montana (such facility and the
leasehold ground interest in the site on which the facility is situated and any
shared facilities necessary for its operation, the “Project”) and (b) is the
sole beneficial owner of a statutory business trust formed under the laws of New
York (the “Lessor”) pursuant to a Trust Agreement dated as of December 16, 1985
(the “Trust Agreement”) among the Owner Participant, the Corporate Trustee and
the Individual Trustee (the Corporate Trustee and the Individual Trustee
together, the “Owner Trustee”);

WHEREAS, the Lessor owns the Leased Interest in the Project and leases the
Leased Interest to the Sponsor (in its capacity as lessee under the Lease, the
“Lessee”), pursuant to that certain Lease Agreement dated as of December 16,
1985 between the Lessor and the Lessee (the “Lease”), and the Lessor also leases
the leasehold ground interest in the Project to the Lessee pursuant to that
certain Sublease dated as of December 16, 1985 between the Lessor and the Lessee
(the “Sublease”);

WHEREAS, the Borrower is an indirect wholly-owned subsidiary of the Sponsor;

WHEREAS, on the date hereof the Sponsor has granted a first-priority security
interest in the Owner Participant Interest to the Collateral Agent for the
benefit of the Secured Parties pursuant to the Sponsor Security Agreement;

WHEREAS, the Borrower has requested and the Lender has agreed to extend credit
to the Borrower, upon and subject to the terms and conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------



SECTION 1 DEFINITIONS

1.1          Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acquisition Documents”: the GE PSA, the Bill of Sale (as defined in the GE
PSA), the Assignment and Assumption Agreement and all other documents executed
pursuant to or in connection with any of the foregoing.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote ten percent (10%) or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.

“Aggregate Exposure”: with respect to a Lender at any time on and after the
Closing Date, an amount equal to the amount of such Lender’s Loan then
outstanding.

“Aggregate Exposure Percentage”: with respect to a Lender at any time on and
after the Closing Date, the ratio (expressed as a percentage) of such Lender’s
Aggregate Exposure at such time to the sum of the Aggregate Exposures of all
Lenders at such time.

“Agreement”: this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Applicable Margin”: with respect to a Eurodollar Loan, 1.250%, and with respect
to a Base Rate Loan, 0.250%.

“Assignee”: as defined in Section 9.6(c).

“Assignment and Assumption Agreement”: as defined in the GE PSA.

"Assignor”: as defined in Section 9.6(c).

“Base Rate”: for any day, a fluctuating rate per annum equal to the higher of
(i) the Federal Funds Effective Rate plus one-half of one percent (0.50%) and
(ii) the rate of interest in effect for such day as publicly announced from time
to time by WestLB as its “prime rate.” The “prime rate” is a rate set by WestLB
based upon various factors including WestLB’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at,above, or below such announced rate.
Any change in such rate announced by WestLB shall take effect at the

 

--------------------------------------------------------------------------------



opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan”: a Loan for which the applicable rate of interest is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 2.11(h).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto. “Borrower Contracts”: as defined
in Section 3.16.

“Borrower LLC Agreement”: that certain LLC Agreement of the Borrower dated as of
December 28, 2007 entered into by the Pledgor.

“Borrowing Notice”: with respect to the request for borrowing of the Loan
hereunder, the notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit E, irrevocably delivered to
the Administrative Agent.

“Borrower Security Agreement”: that certain Assignment and Security Agreement
entered into as of the date hereof between the Borrower and the Collateral
Agent.

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, a Eurodollar Loan, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, bankers acceptances, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by the Lender or by any commercial bank organized
under the laws of the United States of America or any state thereof having
combined capital and surplus of not less than five hundred million Dollars
($500,000,000); (c) commercial paper of an issuer rated at least A-2 by Standard
& Poor’s or P-2 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies

 

--------------------------------------------------------------------------------



cease publishing ratings of commercial paper issuers generally, and maturing
within 270 days from the date of acquisition; (d) repurchase obligations of the
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities (including tax-exempt debt obligations) with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by Standard & Poor’s or A-2
by Moody’s (or publicly traded or open-ended bond funds that invest exclusively
in such securities); (f) securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by the Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) Dollar denominated debt obligations of corporations maturing
within 12 months from the date of the acquisition rated at least A by Standard &
Poor’s or A-2 by Moody’s; (h) shares of bond funds rated at least A by Standard
& Poor’s or A-2 by Moody’s having weighted average maturities of 12 months or
less; (i) auction rate securities rated at least AAA by Standard & Poor’s or Aaa
by Moody’s; (j) debt obligations of corporations maturing within 12 months from
the date of acquisition rated at least A by Standard & Poor’s or A-2 by Moody’s;
and (k) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (j) of this
definition.

“Change of Control”: any transaction or series of related transactions
(including any merger or consolidation) the result of which is that the Sponsor
fails to maintain, directly or indirectly, legally or beneficially, (a) one
hundred percent (100%) of the Equity Interests of the Borrower or (b) management
control of the Borrower.

“Closing Date”: the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied and the Loan shall have been made, which date
shall be not later than March 31, 2008.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: (a) the Sponsor Collateral and (b) all assets of and Equity
Interests in the Borrower, in each case of clause (a) and (b), whether now owned
or hereinafter acquired and upon which a Lien is purported to be created by any
Security Document then in effect or contemplated to be in effect.

“Collateral Agent”: as defined in the preamble hereto.

“Communications”: as defined in Section 9.2(c).

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Corporate Trustee”: means The Bank of New York, a New York corporation, as
corporate co-trustee, as successor to United States Trust Company of New York.

 

--------------------------------------------------------------------------------



“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulted Advance”: with respect to a Lender at any time, the portion of any
amounts required to be paid or made available by such Lender to the Borrower
pursuant to Section 2.2 at or prior to such time which has not been made by such
Lender or by the Administrative Agent for the account of such Lender pursuant to
Section 2.11(e) as of such time.

“Defaulted Amount”: with respect to a Lender at any time, any amount required to
be paid by such Lender to the Administrative Agent or any other Lender hereunder
or under any other Loan Document at or prior to such time which has not been so
paid as of such time, including, without limitation, any amount required to be
paid by such Lender to (a) the Administrative Agent pursuant to Section 2.2, and
(b) any Agent pursuant to Section 8.7.

“Defaulting Lender”: at any time that the conditions precedent set forth in
Section 4.1 have been satisfied or properly waived, a Lender if, at such time,
such Lender owes a Defaulted Advance or a Defaulted Amount.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (or, in
each case, any series of related dispositions); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Environmental Affiliate”: the Sponsor, the Pledgor, the Lessee, the Lessor and
any other Person, only to the extent of, and only with respect to any matter or
actions of any of the foregoing for which, the Borrower or Lessee solely with
respect to the Project could reasonably be expected to have liability as a
result of the Borrower retaining, assuming, accepting or otherwise being subject
to liability for Environmental Claims relating to any of the foregoing, whether
the source of the Borrower’s obligation is by contract or operation of Law.

“Environmental Approvals”: any Governmental Approvals required under applicable
Environmental Laws.

“Environmental Claim”: any written notice, claim, demand or similar written
communication by any Person alleging potential liability or requiring or
demanding remedial or responsive measures (including potential liability for
investigatory costs, cleanup, remediation and mitigation costs, governmental
response costs, natural resources damages, property damages, personal injuries,
fines or penalties) in each such case (x) either (i) with respect to
environmental contamination-related liabilities or obligations with respect to
which the Borrower could reasonably be expected to be responsible that are, or
could reasonably be expected to be, in excess of five hundred thousand Dollars
($500,000) in the aggregate, or (ii) that has or could reasonably be expected to
result in a Material Adverse Effect and (y) arising out of, based on or
resulting from (i) the presence, release or threatened release into the
environment, of any Materials of Environmental Concern at any location, whether
or not owned by such Person; (ii) circumstances forming the basis of any
violation, or alleged violation, of any

 

--------------------------------------------------------------------------------



Environmental Laws or Environmental Approvals; or (iii) exposure to Materials of
Environmental Concern.

“Environmental Laws”: all Laws applicable to the Project relating to pollution
or protection of human health, safety or the environment (including ambient air,
surface water, ground water, land surface or subsurface strata), including Laws
relating to emissions, discharges, releases or threatened releases of Materials
of Environmental Concern, or otherwise applicable to the Project relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, management, remediation or handling of Materials of Environmental
Concern.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“Equity Interests”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any Person, trade or business that, together with the
Borrower, Pledgor or Lessee, is or was treated as a single employer under
Section 414 of the Code or Section 4001 of ERISA.

“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”: for any Interest Period for any Eurodollar Loan:

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period; or

(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service is not available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service

 

--------------------------------------------------------------------------------



that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period; or

(c)         if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by WestLB to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two (2) Business Days prior to the first day of such Interest Period.

“Eurodollar Loan”: a Loan for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

                    Eurodollar Base Rate                 

1.00 - Eurocurrency Reserve Requirements.

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the nearest 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for the day of
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Fee Letters”: (a) that certain Fee Letter dated as of the date hereof among the
Administrative Agent, the Collateral Agent and the Borrower, and (b) that
certain Fee Letter dated as of the date hereof between the Lead Arranger and the
Borrower.

“FERC 203 Approval”: as defined in Section 4.1(n). “FERC 204 Approval”: as
defined in Section 3.2.

"Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lender.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

“GE OP”: SGE (New York) Associates, a New York partnership.

 

--------------------------------------------------------------------------------



“GE PSA”: that certain Purchase and Sale Agreement dated as of October 30, 2007
between the Sponsor as purchaser and the GE OP as seller.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
and any securities exchange.

“Governmental Approvals”: any authorization, consent, approval, license, lease,
ruling, permit, certification, exemption or filing for registration by or with
any Governmental Authority.

“Granting Lender”: as defined in Section 9.6(g).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Indebtedness”: means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)            all obligations of such Person for or in respect of moneys
borrowed or raised, whether or not for cash by whatever means (including
acceptances, deposits, discounting, letters of credit, factoring, and any other
form of financing which is recognized in

 

--------------------------------------------------------------------------------



accordance with GAAP in such Person’s financial statements as being in the
nature of a borrowing or is treated as “off-balance sheet” financing);

(b)            all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(c)            all obligations of such Person for the deferred purchase price of
property or services;

(d)            all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property or are otherwise limited in recourse);

(e)            the maximum amount of all direct or contingent obligations of
such Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(f)            all Capital Lease Obligations;

(g)           net obligations of such Person under any Swap Contract;

(h)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of redeemable preferred interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(i)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Liabilities”: as defined in Section 9.5.

“Indemnitee”: as defined in Section 9.5.

“Indenture Event of Default”: as defined in the Participation Agreement.

“Indenture Trustee”: Deutsche Bank Trust Company Americas (f/k/a Bankers Trust
Company), as indenture trustee.

“Individual Trustee”: Ming Ryan, an individual, as replacement individual owner
trustee to Louis P. Young.

 

--------------------------------------------------------------------------------



“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the date of any repayment or prepayment made in respect thereof (including the
final maturity date of such Loan), (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest Period
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months or a whole multiple thereof after the
first day of such Interest Period and the date of any repayment or prepayment
made in respect thereof (including the final maturity date of such Loan).

"Interest Period": as to any Eurodollar Loan, (a) initially, the period
commencing on the Closing Date or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, three or six months thereafter,
as selected by the Borrower in its Borrowing Notice or Interest Period Notice,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, three or six months thereafter as selected
by the Borrower by irrevocable notice to the Administrative Agent not later than
11:00 a.m., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(1)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(2)          the Borrower may not select an Interest Period that would extend
beyond the Maturity Date; and

(3)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

“Interest Period Notice”: the notice from the Borrower, substantially in the
form of, and containing the information prescribed by, Exhibit F, irrevocably
delivered to the Administrative Agent.

“Investment”: any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Equity Interests,
bonds, notes, debentures or other debt securities of, or any assets constituting
an ongoing business from, or

 

--------------------------------------------------------------------------------



any other investment in, any other Person.

“Lead Arranger”: as defined in the preamble hereto.

“Lease”: as defined in the recitals hereto.

“Lease Event of Default”: as defined in the Participation Agreement.

“Lease Indenture”: that certain Trust Indenture, Security Agreement and Mortgage
dated as of December 16, 1985, between Owner Trustee and the Indenture Trustee,
as amended from time to time prior to the date hereof.

“Lease Termination Agreement”: that certain Lease Termination Agreement dated as
of the date hereof among the Borrower, the Lessee and the Collateral Agent in
form and substance satisfactory to the Administrative Agent. “Leased Interest”:
the property that is subject to the Transaction Documents, including a 19.28571%
undivided interest in the Project and a 9.642885% undivided interest in certain
common facilities used by the Project.

“Lender”: (a) on the Closing Date, WestLB AG, New York Branch, and (b) at any
time after the Closing Date, WestLB AG, New York Branch and each other bank or
other financial institution or entity, if any, that may from time to time become
party to this Agreement as a “Lender” in accordance with Section 9.6.

“Lender Assignment Agreement”: as defined in Section 9.6(c).

“Lessee”: as defined in the recitals hereto.

“Lessor”: as defined in the recitals hereto.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan”: as defined in Section 2.1.

“Loan Documents”: collectively, this Agreement, the Borrower Security Agreement,
the Sponsor Security Agreement, the Pledge Agreement, the Note, the Fee Letters
and the Lease Termination Agreement.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise) or prospects of
the Borrower, the Owner Participant Interest, the Leased Interest or the
Project, (b) the ability of the Borrower to perform its material obligations
under the Loan Documents or the ability of the Lessee to perform its material
obligations under the Operative Documents, or (c) the validity or enforceability
of this Agreement or any of the other Loan Documents or the rights or remedies
of the Agents or the Lender hereunder or thereunder.

 

--------------------------------------------------------------------------------



“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not naturally
occurring and whether or not any such substance or force is defined as hazardous
or toxic under any Environmental Law, that is regulated pursuant to or could
give rise to liability under any Environmental Law.

“Maturity Date”: the date that is two (2) years after the Closing Date.

“Montana Pension Plan”: the NorthWestern Energy, a Division of

NorthWestern Corporation, Pension Plan, a qualified defined benefit pension
plan. “Moody’s”: Moody’s Investor Service, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Non-Excluded Taxes”: as defined in Section 2.13(a).

“Non-Recourse Debt”: Indebtedness as to which the Borrower has no direct or
indirect liability whether as primary obligor, guarantor, surety, provider of
collateral security or through any other right or arrangement of any nature
(including any election by the holder of such indebtedness) providing direct or
indirect assurance of payment or performance of any such obligations in whole or
in part.

“Non-U.S. Lender”: as defined in Section 2.13(d).

“Note”: as defined in Section 2.3(e).

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loan and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loan and all other obligations and liabilities of the
Borrower to the Administrative Agent or to the Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to the Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

“Omnibus Amendment”: means that certain Omnibus Amendment dated as of November
30, 2007, among the Lessee, the Owner Trustee, NorthWestern Corporation as Owner
Participant, certain institutions as Loan Participants and the Indenture
Trustee.

“Operative Documents”: as defined in the Participation Agreement and, without
duplication, the Transaction Documents (it being understood, for the avoidance
of doubt, that such documents include the Omnibus Amendment), as all such
documents are in effect as of the date hereof.

 

--------------------------------------------------------------------------------



“Organic Documents”: with respect to the Sponsor, its certificate of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized shares of capital stock
and, with respect to the Borrower or the Pledgor, its certificate of formation
or articles of organization and its limited liability company agreement.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Owner Participant”: as defined in the Participation Agreement, including by
operation of Section 15 of the Participation Agreement.

“Owner Participant Interest”: the interest of the Owner Participant in, to and
under: (i) the Participation Agreement, (ii) the Trust Agreement and (iii) each
of the other Transaction Documents and all insurance policies and other
agreements, documents and instruments required to be maintained or furnished in
accordance with the Transaction Documents, including without limitation, the
beneficial interest of the Owner Participant in the Trust Estate (as defined in
the Trust Agreement), and all owner participant proceeds of each thereof, all
pertaining to the Leased Interest.

“Owner Trustee”: as defined in the recitals hereto.

“Participant”: as defined in Section 9.6(b).

“Participation Agreement”: that certain Participation Agreement dated as of
December 16, 1985, among the Owner Trustee, the Sponsor (as assignee of the GE
OP), as Owner Participant, certain institutions as Loan Participants, the Lessee
and the Indenture Trustee, as amended from time to time prior to the date
hereof.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Liens”: as defined in Section 6.2.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: an employee pension benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV of ERISA or Section 412 of the Code that is sponsored or
maintained by the Borrower, the Pledgor, the Lessee or any ERISA Affiliate, or
in respect of which the Borrower or any ERISA Affiliate has any obligation to
contribution or liability.

“Pledge Agreement”: the Pledge and Security Agreement, dated as of the date
hereof among the Borrower, the Pledgor and the Collateral Agent.

 

--------------------------------------------------------------------------------



“Pledgor”: NorthWestern Services LLC, a Delaware limited liability

company.

“Process Agent”: as defined in Section 9.11(c).

“Project”: as defined in the recitals hereto.

“Project Site”all real property where the Project is located, including but not
limited to all real property subject to that certain Ground Lease dated as of
December 16, 1985 between the Sponsor (as successor to The Montana Power
Company) as lessor and the Owner Trustee as lessee.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“PUHCA”: as defined in Section 3.13(a).

“Register”: as defined in Section 9.6(d).

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Related Fund”:with respect to the Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by such Lender, by an Affiliate
of such Lender or by the same investment advisor as such Lender.

“Reportable Event”: a “reportable event” within the meaning of Section 4043(c)
of ERISA.

“Required LLC Provisions”: as defined in Section 3.23.

“Required Lenders”: at any time on and after the Closing Date, the Lender (other
than Defaulting Lenders) holding more than 50% of the Total Loan then
outstanding.

“Requirement of Law”: as to any Person, the certificate of formation and limited
liability operating agreement or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.

“Responsible Officer”: as to any Person, the chief executive officer, president
or chief financial officer of such Person, but in any event, with respect to
financial matters, the chief financial officer or treasurer of such Person, or
any other officer of such Person designated as a Responsible Officer by any one
of the foregoing.

 

--------------------------------------------------------------------------------



“Restricted Investment”: an Investment other than in Cash Equivalents.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: the Lender and the Agents.

“Security”: the security created in favor of the Collateral Agent pursuant to
the Security Documents.

“Security Documents”: the Borrower Security Agreement, the Sponsor Security
Agreement, the Pledge Agreement and the Lease Termination Agreement.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“South Dakota Pension Plan”: the NorthWestern Corporation Pension Plan, a
qualified defined benefit pension plan.

“SPC”: as defined in Section 9.6(g).

"Sponsor”: as defined in the recitals hereto.

“Sponsor Collateral”: the collateral of the Sponsor described in, and upon which
a Lien is purported to be created by, the Sponsor Security Agreement.

“Sponsor Security Agreement”: that certain Assignment and Security Agreement
entered into as of the date hereof between the Sponsor and the Collateral Agent.

“Standard & Poor’s”: Standard & Poor’s Rating Group, a division of The
McGraw-Hill Companies, Inc.

“Sublease”: as defined in the recitals hereto.

 

--------------------------------------------------------------------------------



“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Swap Contract”: means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement and (c) for the
avoidance of doubt, excludes any contract for the physical sale or purchase of
any commodity.

“Swap Termination Value”: in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, in accordance with the terms of the applicable
Swap Contract, or, if no provision is made therein, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include the Lender or any
Affiliate of the Lender).

“Termination Event”: (i) a Reportable Event with respect to any Plan, (ii) the
initiation of any action by the Borrower, Pledgor or Lessee, any ERISA Affiliate
or any Plan fiduciary to terminate any Plan (other than a standard termination
under Section 4041(b) of ERISA) or the treatment of an amendment to a Plan as a
termination under Section 4041(e) of ERISA (other than treatment as a standard
termination under Section 4041(b) of ERISA), (iii) the institution of
proceedings by the PBGC under Section 4042 of ERISA to terminate any Plan or to
appoint a trustee to administer any Plan, (iv) the withdrawal of the Borrower,
the Pledgor, the Lessee or any ERISA Affiliate from a Multiemployer Plan during
a plan year in which the Borrower, the Pledgor or the Lessee or such ERISA
Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
(v) the partial or complete withdrawal of the Borrower, the Pledgor or the
Lessee or any ERISA Affiliate from a Multiemployer Plan, or

 

--------------------------------------------------------------------------------



(vi) the Borrower, the Pledgor or the Lessee or any ERISA Affiliate is in
default (as defined in Section 4219(c)(5) of ERISA) with respect to payments to
a Multiemployer Plan.

“Threat of Release”: as the term “threat of release” is used in CERCLA.

“Total Loan”: at any time, the aggregate amount of the Loan outstanding at such
time.

“Transaction Documents”: as defined in the GE PSA.

“Transfer”: the direct or indirect transfer of 100% of the Owner Participant
Interest from the Sponsor to the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent.

“Transferee”: as defined in Section 9.13.

“Trust Agreement”: as defined in the recitals hereto.

“UCC”: the Uniform Commercial Code as in effect from time to time in the State
of New York.

“Unfunded Benefit Liabilities”: with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all accrued benefits calculated on an
accumulated benefit obligation basis and based upon the actuarial assumptions
used for accounting purposes (i.e., those determined in accordance with FASB
statement No. 35 and used in preparing the Plan’s financial statements) exceeds
(ii) the fair market value of all Plan assets allocable to such benefits,
determined as of the then most recent actuarial valuation report for such Plan.

“WestLB” means WestLB AG, New York Branch.

“WestLB Entity”: WestLB or any of its affiliates.

1.2          Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(b)          As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrower not defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.

(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

--------------------------------------------------------------------------------



(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(e)          The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “or” shall not be
exclusive. The word “will” shall be construed to have the same meaning and
effect as the word “shall”.

(f)           Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document, together
with all schedules, exhibits and attachments thereto, as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and, in the case of any Governmental Authority, any Person succeeding
to its functions and capacities, and (iii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(g)          The term “knowledge”, and any other similar expression, in relation
to the Borrower or Sponsor shall mean knowledge, after due inquiry, of any
Responsible Officer of the Borrower or Sponsor, as the case may be, and any
Person replacing any such Person as an officer or manager of the Borrower or
Sponsor, as the case may be.

(h)          Unless otherwise defined herein, terms used herein that are defined
in the UCC shall have the respective meanings given to those terms in the UCC.

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

2.1          Commitments. (a) Subject to the terms and conditions hereof, the
Lender agrees to make a Loan to the Borrower on the Closing Date in a principal
amount of one hundred million Dollars ($100,000,000) (the “Loan”).

(b)          The Borrower shall repay the outstanding principal amount of the
Loan on the Maturity Date.

2.2           Procedure for Borrowing. The Borrower may borrow on the Closing
Date the principal amount of the Loan; provided that the Borrower shall deliver
to the Administrative Agent a Borrowing Notice, which Borrowing Notice (a) must
be received by the Administrative Agent prior to 11:00 a.m., New York City time,
on the Closing Date, (b) shall be for a Base Rate Loan only and (c) shall be,
once delivered by the Borrower, irrevocable. Upon receipt of such Borrowing
Notice from the Borrower, the Administrative Agent shall promptly notify the
Lender thereof. The Lender will make the Loan available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Closing Date in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent in like funds as received by the Administrative
Agent.

2.3           Repayment of Loan; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the Lender the then unpaid principal amount of the Loan on the Maturity Date, or
on such earlier date on which the Loan becomes due and payable pursuant to this
Section 2 or Section 7. The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Loan from time to time outstanding from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.8.

(b)       The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from the Loan from time to time, including the amounts of principal
and interest payable and paid to the Lender from time to time under this
Agreement.

(c)       The Administrative Agent, on behalf of the Borrower, shall maintain
the Register pursuant to Section 9.6(d), in which shall be recorded (i) the
amount of the Loan made hereunder and the Note evidencing such Loan, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to the Lender hereunder and (iii) both the amount of any sum
received by the Administrative Agent hereunder from the Borrower and the
Lender’s share thereof.

(d)       The entries made in the Register and the account of the Lender
maintained pursuant to Section 2.3(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of the Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loan made to
the Borrower by the Lender in accordance with the terms of this Agreement.

(e)       The Borrower agrees that, upon its receipt of notice of the request to
the Administrative Agent by the Lender, the Borrower will promptly execute and
deliver to such Lender a promissory note of the Borrower evidencing the Loan or
any portion thereof held by such Lender, substantially in the form of Exhibit B
(a “Note”), with appropriate insertions as to date and then outstanding
principal amount; provided, that delivery of the Note shall not be a condition
precedent to the occurrence of the making of the Loan on the Closing Date.

2.4       Fees. The Borrower agrees to pay to the Administrative Agent, the
Collateral Agent and the Lead Arranger the fees in the amounts and on the dates
agreed to in the Fee Letters (or otherwise from time to time agreed to in
writing by the Borrower and the Lead Arranger, Administrative Agent or
Collateral Agent). Once paid, any such fees shall not be refundable under any
circumstances.

2.5         Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loan, in whole or in part, without premium or penalty (but
including breakage costs, if any, pursuant to Section 2.14), upon irrevocable
notice delivered to the Administrative Agent no later than 11:00 a.m., New York
City time, three Business Days prior thereto, which notice shall specify the
date and amount of such prepayment; provided, that if the Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the

 

--------------------------------------------------------------------------------



Borrower shall also pay any amounts owing pursuant to Section 2.14. Upon receipt
of any such notice the Administrative Agent shall promptly notify the Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid. Partial prepayments of the Loan shall be in
an aggregate principal amount of one million Dollars ($1,000,000) or a whole
multiple thereof. Amounts of the Loan prepaid pursuant to this Section 2.5 may
not be reborrowed.

2.6           Mandatory Prepayments. The Borrower shall be required to prepay
the Loan:

(a)         in an amount equal to any insurance proceeds received by the
Borrower;

(b)         in an amount equal to the proceeds received by the Borrower of any
Disposition of Property of the Borrower (including all or any portion of the
Collateral) or of the Lessor; and

(c)         in an amount equal to the aggregate outstanding principal amount of
the Loan in the event the Lease or any other Operative Document is terminated.

If the Loan or any portion thereof is prepaid pursuant to this Section 2.6 on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.14. Amounts of
the Loan prepaid pursuant to this Section 2.6 may not be reborrowed.

2.7        Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert a Base Rate Loan to a Eurodollar Loan by giving the
Administrative Agent an Interest Period Notice no later than 11:00 a.m., New
York City time, three Business Days prior thereto (which notice shall specify
the requested conversion to a Eurodollar Loan and the length of the initial
Interest Period to be applicable to such Eurodollar Loan), provided that no Base
Rate Loan may be converted into a Eurodollar Loan (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the Maturity Date.
The Borrower may elect from time to time to convert a Eurodollar Loan to a Base
Rate Loan by giving the Administrative Agent an Interest Period Notice no later
than 11:00 a.m., New York City time, two Business Days prior thereto (which
notice shall specify the requested conversion to a Base Rate Loan), provided
that any such conversion of a Eurodollar Loan may be made only on the last day
of an Interest Period with respect thereto. Upon receipt of any such notice the
Administrative Agent shall promptly notify the Lender thereof.

(b)          The Borrower may elect to continue any Eurodollar Loan as such upon
the expiration of the then current Interest Period with respect thereto by
giving the Administrative Agent an Interest Period Notice no later than 11:00
a.m., New York City time, three Business Days prior to such expiration (which
notice shall specify the requested continuation of the Eurodollar Loan and the
length of the next Interest Period to be applicable

 

--------------------------------------------------------------------------------



to such Eurodollar Loan), provided that no Eurodollar Loan may be continued as
such (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Required Lenders have, determined in its or
their sole discretion not to permit such continuations or (ii) after the date
that is one month prior to the Maturity Date, and provided, further, that if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso, such Loan shall be converted automatically to a Base Rate Loan on the
last day of such then expiring Interest Period. Upon receipt of any such notice
the Administrative Agent shall promptly notify the Lender thereof.

2.8        Interest Rates and Payment Dates. (a) If the Loan is a Eurodollar
Loan, such Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Margin with respect to a Eurodollar
Loan.

(b)       If the Loan is a Base Rate Loan, such Base Rate Loan shall bear
interest for each day on which it is outstanding at a rate per annum equal to
the Base Rate in effect for such day plus the Applicable Margin with respect to
a Base Rate Loan.

(c)       (i) If all or a portion of the principal amount of the Loan shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
the Loan (whether or not overdue) (to the extent legally permitted) shall bear
interest at a rate per annum that is equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.8 plus
2%, and (ii) if all or a portion of any interest payable on the Loan or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to a Base Rate Loan
(including the Applicable Margin) plus 2%, in each case, with respect to clauses
(i) and (ii) above, from the date of such non payment until such amount is paid
in full (after as well as before judgment).

(d)       Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section 2.8
shall be payable from time to time on demand.

2.9       Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to a Base Rate Loan, the interest
thereon shall be calculated on the basis of a 365 (or 366, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lender of each determination of the
Eurodollar Rate. Any change in the interest rate on the Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lender of the effective date and the amount of each such change
in interest rate.

(b)       Each determination of an interest rate by the  Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lender in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.9(a).

2.10      Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a)       the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b)      the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loan or portion thereof during such Interest Period, the Administrative
Agent shall give telecopy or telephonic notice thereof to the Borrower and the
Lender as soon as practicable thereafter. If such notice is given (x) any
Eurodollar Loan requested to be made on the first day of such Interest Period
shall be made as a Base Rate Loan, (y) if the Loan was to have been converted or
continued on the first day of such Interest Period to a Eurodollar Loan, the
Loan shall remain as or be converted to, as the case may be, a Base Rate Loan,
and (z) any outstanding Eurodollar Loan shall be converted, on the last day of
the then current Interest Period with respect thereto, to a Base Rate Loan.
Until such notice has been withdrawn by the Administrative Agent, the Loan shall
continue as a Base Rate Loan.

2.11       Pro Rata Treatment and Payments Sharing of Payments Set-off. (a) To
the extent “Lender” includes at such time any entity other than WestLB AG, New
York Branch, each payment of interest in respect of the Loan and each payment in
respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Lender pro rata according to the respective amounts
then due and owing to such Lender.

(b)      To the extent “Lender” includes at such time any entity other than
WestLB AG, New York Branch, each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Loan shall be made pro
rata according to the respective outstanding principal amounts of the Loan then
held by the Lender.

(c)       To the extent “Lender” includes at such time any entity other than
WestLB AG, New York Branch, the application of any payment of the Loan
(including optional and mandatory prepayments) shall be made ratably among the
Lender based on each Lender’s aggregate outstanding principal amount of the
Loan. Each payment of the Loan shall be accompanied by accrued interest to the
date of such payment on the amount paid.

(d)       All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lender, at the office specified from time to time by the
Administrative Agent as its payment office by notice to the Borrower and the
Lender, in Dollars and in immediately available funds. Any payment made by the
Borrower after 12:00 Noon, New York City time, on any Business Day shall be
deemed to have been on the next following Business Day. If any payment on the
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

(e)            The Administrative Agent may assume that the Lender is making the
amount that would constitute such borrowing available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Closing Date,
the Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until the Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to the Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If the borrowing is not made available to the
Administrative Agent by the Lender within three Business Days after the Closing
Date, the Administrative Agent, on demand, shall also be entitled to recover,
and the Borrower shall pay to the Administrative Agent, such amount with
interest thereon at the rate per annum applicable to a Base Rate Loan.

(f)         Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lender their respective pro
rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from the
Lender to which any amount which was made available pursuant to the preceding
sentence, such amount with interest thereon at the rate per annum equal to the
daily average Federal Funds Effective Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or the Lender against the Borrower.

(g)      Upon receipt by the Administrative Agent of payments on behalf of the
Lender, the Administrative Agent shall promptly distribute such payments to the
Lender entitled thereto, in like funds as received by the Administrative Agent.

 

--------------------------------------------------------------------------------



(h)       To the extent “Lender” includes at such time any entity other than
WestLB AG, New York Branch, except to the extent that this Agreement provides
for payments to be allocated to a particular Lender, if a Lender (a “Benefitted
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 7(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(i)       Upon the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lender provided by law, the Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. The Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

2.12      Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by the Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i)       shall subject the Lender to any tax of any kind whatsoever with
respect to this Agreement or any Eurodollar Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 2.13 and changes in the rate of tax on the
overall net income of such Lender);

(ii)            shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

 

--------------------------------------------------------------------------------



(iii)         shall impose on such Lender any other condition; and the result of
any of the foregoing is to increase the cost to such Lender, by an amount which
such Lender deems to be material, of making, converting into, continuing or
maintaining a Eurodollar Loan, or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If the Lender
becomes entitled to claim any additional amounts pursuant to this Section 2.12,
it shall promptly notify the Borrower (with a copy to the Administrative Agent)
of the event by reason of which it has become so entitled.

(b)           If the Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction;
provided that the Borrower shall not be required to compensate the Lender
pursuant to this paragraph for any amounts incurred more than six months prior
to the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor; and provided further that, if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect.

(c)            A certificate as to any additional amounts payable pursuant to
this Section 2.12 (and setting forth calculations in reasonable detail
demonstrating the basis therefor) submitted by the Lender to the Borrower (with
a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. The obligations of the Borrower pursuant to this Section 2.12
shall survive the termination of this Agreement and the payment of the Loan and
all other amounts payable hereunder.

2.13 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by the Governmental Authority of the
jurisdiction under the laws of which any Agent or the Lender is organized or in
which its principal office is located or, in the case of the Lender, in which
its applicable lending office is located (other than any amounts imposed solely
due to such Agent’s or such Lender’s having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other
Taxes are required to be withheld from any amounts payable to any Agent

 

--------------------------------------------------------------------------------



or the Lender hereunder, the amounts so payable to such Agent or such Lender
shall be increased to the extent necessary to yield to such Agent or such Lender
(after payment of all Non-Excluded Taxes and Other Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall not be required to
increase any such amounts payable to the Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section 2.13 or (ii) that are
United States withholding taxes imposed on amounts payable to such Lender
immediately prior to the time such Lender becomes a party to this Agreement,
except to the extent that such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such Non-Excluded Taxes pursuant to this paragraph (a).

(b)           In addition, the Borrower shall pay any Non-Excluded Taxes and
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agents and the Lender for
any incremental taxes, interest or penalties that may become payable by any
Agent or the Lender as a result of any such failure. The agreements in this
Section 2.13 shall survive the termination of this Agreement and the payment of
the Loan and all other amounts payable hereunder.

(d)         Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a duly completed statement substantially in
the form of Exhibit D and a Form W-8BEN, or any subsequent versions thereof or
successors thereto properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrower under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

 

--------------------------------------------------------------------------------



(e)         Upon the request of Borrower, if the Lender is entitled to an
exemption from or reduction of non-U.S. withholding tax under the law of the
jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement the
Lender shall deliver to the Borrower (with a copy to the Administrative Agent),
at the time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of such Lender.

2.14      Indemnity. The Borrower agrees to indemnify the Lender for, and to
hold the Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of a Eurodollar Loan after the Borrower has given a notice requesting the same
in accordance with the provisions of this Agreement, (b) default by the Borrower
in making any prepayment after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of the Loan on a day that is not the last day of an Interest Period
with respect thereto. Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed for the period from the date of such
prepayment or of such failure to borrow to the last day of such Interest Period
(or, in the case of a failure to borrow the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for the Loan provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to the Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurodollar market. A certificate as to any amounts payable
pursuant to this Section 2.14 (and setting forth calculations in reasonable
detail demonstrating the basis therefor) submitted to the Borrower by the Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loan and all
other amounts payable hereunder.

2.15       Illegality. Notwithstanding any other provision herein, if after the
Closing Date the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain a Eurodollar Loan as contemplated by this Agreement, such
Lender’s Loan then outstanding as a Eurodollar Loan, if any, shall be converted
automatically to a Base Rate Loan on the last day of the then current Interest
Period with respect to such Loan or within such earlier period as required by
law. If any such conversion of a Eurodollar Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.14.

2.16     Change of Lending Office. The Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.12, 2.13(a) or 2.15 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for the Loan or portion thereof affected by such event
with the object of avoiding the consequences of such

 

--------------------------------------------------------------------------------



event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section 2.16 shall affect or postpone any of the obligations of
the Borrower or the rights of the Lender pursuant to Section 2.12, 2.13(a) or
2.15.

2.17      Replacement of Lender under Certain Circumstances. The Borrower shall
be permitted to replace the Lender with a replacement financial institution if
such Lender (a) requests reimbursement for amounts owing pursuant to Section
2.12 or 2.13 or gives a notice of illegality pursuant to Section 2.15, (b)
defaults in its obligation to make the Loan hereunder or (c) refuses to consent
to any amendment, waiver or other modification of any Loan Document requested by
the Borrower that requires the consent of the Lender and such amendment, waiver
or other modification is consented to by the Required Lenders; provided that (i)
such replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, the Lender shall have taken no action under
Section 2.16 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.12 or 2.13 or to eliminate the illegality referred to in
such notice of illegality given pursuant to Section 2.15, (iv) the replacement
financial institution shall purchase, at par, the Loan and all other amounts
owing to such replaced Lender on or prior to the date of replacement, (v) the
Borrower shall be liable to such replaced Lender under Section 2.14 (as though
Section 2.14 were applicable) if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 9.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) the
Borrower shall pay all additional amounts (if any) required pursuant to Section
2.12 or 2.13, as the case may be, in respect of any period prior to the date on
which such replacement shall be consummated, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

SECTION 3 REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lender to enter into this Agreement and to make the
Loan, the Borrower hereby represents and warrants to each Agent and the Lender
that:

3.1         Corporate Existence Compliance with Law. The Borrower (a) is duly
formed, validly existing and in good standing under the laws of the State of
Delaware, (b) has the limited liability power and authority, and the legal
right, to own and operate its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification except to the extent to so qualify
and be in good standing could not in the aggregate reasonably be expected to
have a Material Adverse Effect, and (d) is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------



3.2      Corporate Power Authorization Enforceable Obligations. The Borrower has
the limited liability company power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and to borrow
hereunder. The Borrower has taken all necessary corporate action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents or the transactions contemplated hereby or thereby, except (i)
consents, authorizations, filings and notices described in Schedule 3.2, which
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect (except as set forth in such Schedule 3.2), and (ii)
consents, authorizations, filings or notices which, if not obtained, could not
reasonably be expected to have a Material Adverse Effect. No comment or notice
of protest or intervention has been filed with FERC by any third party in
respect of the FPA Section 204 authorization issued by FERC on December 28, 2007
(the “FERC 204 Approval”) prior to or on the due date therefor, and the Borrower
in good faith does not expect for the FERC 204 Approval to be overturned,
amended or modified during the applicable appeal period therefor. This Agreement
has been, and each other Loan Document upon execution will be, duly executed and
delivered on behalf of the Borrower. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.3      No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings by the Borrower hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of the Borrower (other than violations which in the
aggregate could not reasonably be expected to have a Material Adverse Effect and
after taking into consideration all consents and waivers obtained by the
Borrower prior to the date hereof) and will not result in, or require, the
creation or imposition of any Lien on its properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.

3.4        No Material Litigation. No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or against any
of its properties or revenues (a) with respect to any of the Loan Documents or
any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

3.5        No Default. The Borrower is not in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

3.6         Ownership of Property. The Borrower has title in fee simple to, or a
valid leasehold interest in, or other appropriate property rights in, all its
material real property,

 

--------------------------------------------------------------------------------



and good title to, or a valid leasehold interest in, all of its Property. All
Equity Interests in the Borrower are owned by the Pledgor. The Sponsor is as of
the date hereof, and upon consummation of the Transfer the Borrower will be, the
sole owner of the Owner Participant Interest.

3.7        Intellectual Property. The Borrower owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted except for any such Intellectual Property that if it were not so owned
or licensed could not reasonably be expected to have a Material Adverse Effect.
No material claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim. The use of Intellectual Property by the Borrower
does not infringe on the rights of any Person in any material respect except for
such claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

3.8        Taxes. The Borrower has filed or caused to be filed, completely and
on a timely basis, all federal, state and other material tax returns that are
required to be filed and has paid, completely and on a timely basis, all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its Property and all other taxes, fees or other charges imposed on
it or any of its Property by any Governmental Authority (other than any amount
the validity of which is currently being contested in good faith and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower); and no tax Lien has been filed, and, to the knowledge of
the Borrower, no claim is being asserted, with respect to any such tax, fee or
other charge. The Borrower is not and will not be taxable as a corporation for
federal tax purposes, and Borrower has not and will not take any action to cause
it to be treated as a corporation for any other taxing purpose if it would not,
in the absence of such action, be taxable as a corporation for such purposes.
The Borrower is not a party to any tax sharing agreement with any Person. The
Borrower has not agreed to extend the statute of limitations period applicable
to the assessment or collection of any tax. The Borrower is not currently under
audit by any Governmental Authority with respect to any tax for any period,
there are no claims for additional tax being pursued by any Governmental
Authority with respect to the business, income or activities of Borrower and the
Borrower has no knowledge of any such claims that have not yet been asserted by
or are likely to be asserted by a Governmental Authority.

3.9       Margin Stock Regulations. The Borrower is not engaged in the business
of extending credit for the purpose of “buying”, “purchasing” or “carrying” any
“margin stock” (as defined or used in Regulation T, U or X of the Board), and no
proceeds of the Loan or proceeds the Borrower receives under the Operative
Documents will be used to buy, purchase or carry any margin stock or to extend
credit to others for the purpose of buying, purchasing or carrying any such
margin stock or otherwise in violation of Regulation T, U or X of the Board, or
any regulations, interpretations or rulings thereunder.

3.10     Labor Matters and Acts of God. The Borrower does not have any
employees, and there are no strikes, work stoppages, lockouts, grievances or
other labor disputes against the Borrower, the Pledgor or the Lessee pending or,
to the knowledge of the Borrower, threatened that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect.
Neither the business nor the Property of the Borrower, the

 

--------------------------------------------------------------------------------



Pledgor or the Lessee, or the Project, is affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance), that could reasonably be expected to have
a Material Adverse Effect.

3.11      ERISA. Except as set forth on Schedule 3.11, none of the Borrower,
Pledgor or Lessee nor any of their ERISA Affiliates has (or within the five year
period immediately preceding the date hereof had) any liability in respect of
any Plan. None of the Borrower, Pledgor or Lessee nor any of their ERISA
Affiliates has (or within the five year period immediately preceding the date
hereof had) any liability in respect of any Multiemployer Plan. Except as set
forth on Schedule 3.11, none of the Borrower, the Pledgor or the Lessee has any
contingent liability with respect to any post-retirement benefit under any
“welfare plan” (as defined in Section 3(1) of ERISA), other than liability for
continuation coverage under Part 6 of Title I of ERISA. Schedule 3.11 sets forth
the Unfunded Benefit Liabilities of each Plan and the projected benefit
liabilities under FAS 106 for post-retirement benefits under any such welfare
plan. No Termination Event is reasonably expected to occur with respect to any
Plan or Multiemployer Plan.

3.12        Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Requirement of Law that limits
its ability to incur Indebtedness.

3.13       Utility Regulatory Status. (a) The Borrower is not subject to
regulation under the Federal Power Act, the Public Utility Holding Company Act
of 2005 (“PUHCA”) or state laws regulating activities of electric utilities,
including rate or other financial or organizational regulation.

(b)          The Lender will not solely as a result of entering into the Loan or
consummating any transactions contemplated by the Loan, be subject to regulation
under the Federal Power Act, PUHCA, or state laws regulating activities of
electric utilities, including rate or other financial or organizational
regulation; provided, however, that this representation and warranty in this
Section 3.13(b) shall not apply with respect to remedies exercised by the Lender
upon an Event of Default.

3.14         No Partnerships, Joint Ventures or Subsidiaries. The Borrower does
not have any Subsidiaries. The Borrower is not a general partner or a limited
partner in any general or limited partnership, a joint venturer in any joint
venture or a member in any limited liability company.

3.15       Use of Proceeds. The Borrower shall use the proceeds of the Loan (a)
to make a distribution to the Pledgor, which in turn will make a distribution to
the Sponsor, and (b) to fund the payment of fees and expenses relating to the
Acquisition, the Transfer and the transactions contemplated by this Agreement.

3.16       Operative Documents and Other Contracts. Schedule 3.16 specifies all
contracts, agreements, instruments and other documents to which the Borrower is
a party or by

 

--------------------------------------------------------------------------------



which the Property of the Borrower is bound (including the Borrower LLC
Agreement) (the “Borrower Contracts”). There is no default, event of default,
event of loss or force majeure event under any of the Borrower Contracts or the
Operative Documents. There is no default, event of default or claim for
indemnity under, or material breach of any representation or warranty set forth
in, the GE PSA or the other Acquisition Documents. The Borrower has delivered to
the Administrative Agent copies of all Borrower Contracts, Operative Documents
and Acquisition Documents, which copies are true, correct and complete in all
material respects.

3.17        Representations and Warranties under the Participation Agreement.
Other than as set forth on Schedule 3.17, the representations and warranties set
forth in Section 5.1 and Section 9.1 of the Participation Agreement are true and
correct in all material respects as of the date hereof (except for such
representations and warranties that expressly on their terms relate to an
earlier date, which representations and warranties are true and correct as of
such earlier date).

3.18        Environmental Warranties.

(a)            (i) The Borrower (with respect to the Project), the Environmental
Affiliates (with respect to the Project), and the Project are in compliance in
all material respects with all applicable Environmental Laws, (ii) the Borrower
and the Environmental Affiliates have all Environmental Approvals required to
operate their businesses as presently conducted or as reasonably anticipated to
be conducted and are in compliance in all material respects with the terms and
conditions thereof, (iii) neither the Borrower nor any of the Environmental
Affiliates has received any written communication (other than any such
communication that the Administrative Agent has agreed in writing in not
materially adverse) from a Governmental Authority that alleges that the Borrower
or any Environmental Affiliate is not in compliance in all material respects
with all Environmental Laws and Environmental Approvals, and (iv) there are no
circumstances that may prevent or interfere in the future with the Borrower’s or
any Environmental Affiliate’s compliance in all material respects with all
applicable Environmental Laws and Environmental Approvals.

(b)            There is no Environmental Claim pending or, to the knowledge of
the Borrower, threatened against the Borrower in relation to the Project or the
Project. To the knowledge of the Borrower and the Sponsor, there is no
Environmental Claim pending or threatened against any Environmental Affiliate.

(c)            To the knowledge of the Borrower and the Sponsor after due
inquiry, there are no present or past actions, activities, circumstances,
conditions, events or incidents, including the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that could
reasonably be expected to form the basis of any Environmental Claim against the
Borrower or any Environmental Affiliate or could otherwise reasonably be
expected to interfere with the Project.

(d)            Without in any way limiting the generality of the foregoing, (i)
there are no locations on or off the Project Site in which the Borrower or, to
the knowledge of Borrower, any Environmental Affiliate has stored, disposed or
arranged for the disposal of Materials of Environmental Concern that could
reasonably be expected to form the basis of an

 

--------------------------------------------------------------------------------



Environmental Claim, (ii) there are no underground storage tanks located or to
be located on the Project Site, (iii) there is no asbestos or lead paint
contained in or forming part of any building, building component, structure or
office space on the Project Site, and (iv) no polychlorinated biphenyls (PCBs)
are or will be used or stored at the Project Site, except in such form,
condition and quantity as could not reasonably be expected to result in an
Environmental Claim.

(e)         Neither the Borrower nor, to the knowledge of the Borrower and the
Sponsor after due inquiry, any Environmental Affiliate has received any letter
or request for information under Section 104 of the CERCLA, or comparable state
laws, none of the operations of the Borrower or any Environmental Affiliate is
the subject of any investigation by a Governmental Authority evaluating whether
any remedial action is needed to respond to a release or threatened release of
any Material of Environmental Concern at the Project or at any other location,
including any location to which the Borrower or any Environmental Affiliate has
transported, or arranged for the transportation of, any Material of
Environmental Concern with respect to the Project.

3.19     Accuracy of Information, etc. All information, reports and other papers
and data (other than projections) furnished to the Lender by the Borrower or on
behalf of the Borrower were, in each case at the date thereof, complete and
correct in all material respects, or have been subsequently supplemented by
other information, reports or other papers or data, to the extent necessary to
give the Lender a true and accurate knowledge of the subject matter in all
material respects. All projections furnished by the Borrower were prepared and
presented in good faith by the Borrower based upon facts and assumptions that
the Borrower believed to be reasonable in light of current and foreseeable
conditions, it being understood that projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower and that no assurance can be given that the financial results set forth
in such projections will actually be realized and the Borrower shall be under no
obligation to update such projections. No document furnished or statement made
in writing to the Lender by or on behalf of the Borrower in connection with the
negotiation, preparation or execution of this Agreement contained as of the date
thereof any untrue statement of a material fact, or omitted to state any such
material fact necessary in order to make the statements contained therein not
misleading.

3.20        Solvency. After giving effect to the transactions contemplated
hereby, the incurrence of all Indebtedness and obligations being incurred in
connection herewith and the Transfer, the Borrower will be Solvent.

3.21      Collateral. The security interests in the Collateral granted to the
Collateral Agent pursuant to the Security Documents (a) constitute as to
personal property included in the Collateral and, with respect to subsequently
acquired personal property included in the Collateral, will constitute, a
perfected security interest under the UCC to the extent a security interest can
be perfected by filing or, in the case of the Equity Interests in the Borrower
(such Equity Interests being “certificated securities” as defined in Article 8
of the UCC), by possession by the Collateral Agent; and (b) are, and, with
respect to such subsequently acquired property, will be, as to Collateral
perfected under the UCC as aforesaid, superior and prior to the rights of all
third Persons now existing or hereafter arising whether by way of

 

--------------------------------------------------------------------------------



mortgage, lien, security interests, encumbrance, assignment or otherwise. All
such action as is necessary has been taken to establish and perfect for the
benefit of the Collateral Agent rights in and to such Collateral to the extent
the Collateral Agent’s security interest can be perfected by recording, filing,
registration, giving of notice or other similar action. No filing, recordation,
re-filing or re-recording other than those described in Section 4.1 (c)(ii) and
continuation statements in respect thereof is necessary to maintain the
perfection of the security interest in or Liens on the Collateral comprising
personal property set forth in the Security Agreement, and all such filings will
have been made to the extent the Collateral Agent’s security interest can be
perfected by filing. The Collateral Agent has received all original certificates
representing all issued and outstanding Equity Interests in the Borrower.

3.22     Separateness.

 

(a)          The Borrower maintains separate books of account from the Pledgor.
The separate liabilities of the Borrower are readily distinguishable from the
liabilities of each Affiliate of the Borrower, including the Pledgor.

(b)          The Borrower conducts its business solely in its own name in a
manner not misleading to other Persons as to its identity.

(c)          The Borrower is in compliance with the provisions set forth on
Schedule 3.23.

3.23      Required LLC Provisions. The Borrower LLC Agreement includes each  of
the terms (collectively, the “Required LLC Provisions”) set forth in Schedule
3.23.

3.24      Business Indebtedness Contracts. Each of the Borrower and, to the
knowledge of the Borrower and the Sponsor, the Lessor has not conducted any
business other than the business contemplated by the Loan Documents and the
Operative Documents applicable to the Borrower or the Lessor, as the case may
be. The Borrower has no outstanding Indebtedness other than the Obligations, and
the Lessor has no outstanding Indebtedness other than thirty-three million, two
hundred forty-seven thousand and forty-six Dollars and six cents
($33,247,046.06) of Indebtedness under the Lease Indenture. The Borrower is not
a party to or bound by any agreement, contract or instrument other than the
Borrower Contracts, and, to the knowledge of the Borrower and the Sponsor, the
Lessor is not a party to or bound by any agreement, contract or instrument other
than the Operative Documents to which the Lessor is a party.

3.25     Financial Information. The financial statements of each of the Borrower
and the Sponsor delivered pursuant to Section 4 have been prepared in accordance
with GAAP, and fairly present in all material respects the financial condition
of the Borrower or the Sponsor, as the case may be, as at the dates thereof and
the results of its operations for the period then ended (subject to changes
resulting from audit and normal year-end adjustments and the absence of
footnotes).

3.26     No Change. Since October 30, 2007, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

--------------------------------------------------------------------------------



SECTION 4 CONDITIONS PRECEDENT

4.1          Conditions to Closing and Funding. The agreement of the Lender to
make the Loan requested to be made by it hereunder is subject to the
satisfaction, prior to or concurrently with the making of the Loan on the
Closing Date, of the following conditions precedent:

(a)       Loan Documents. The Administrative Agent shall have received this
Agreement and each other Loan Document, in form and substance reasonably
satisfactory to the Lender, executed and delivered by a duly authorized officer
of the Borrower.

(b)        Consummation of Acquisition Transaction; Borrower Contracts and
Operative Documents. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the GE PSA and all other Acquisition
Documents shall have been duly executed and delivered, and all of the
transactions contemplated by the Acquisition Documents shall have been
consummated, in each case in form and substance reasonably satisfactory to the
Administrative Agent, and the Administrative Agent shall have received true,
correct and complete copies of the Acquisition Documents certified as such by a
Responsible Officer of the Borrower. The Administrative Agent shall have
received true, correct and complete copies of the Borrower Contracts and the
Operative Documents, certified as such by a Responsible Officer of the Borrower.

(c)       Lien Search; Perfection of Security. The Collateral Agent shall have
been granted a first priority perfected security interest in all Collateral, and
the Administrative Agent shall have received satisfactory copies or evidence, as
the case may be, of the following actions in connection with the perfection of
the Security:

(i)            completed requests for information or lien search reports, dated
no more than five (5) days (or such other time period reasonably acceptable to
the Administrative Agent) before the Closing Date, listing all effective UCC
financing statements, fixture filings or other filings evidencing a security
interest filed in Delaware and any other jurisdictions reasonably requested by
the Administrative Agent that name the Borrower, the Pledgor or the Sponsor as a
debtor, together with copies of each such UCC financing statement, fixture
filing or other filings, which shall show no Liens other than Permitted Liens on
the Collateral;

(ii)           UCC financing statements and other filings and recordations in
proper form for filing in all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect and protect the first priority
Liens and security interests created under the Security Documents covering the
Collateral, and each such UCC financing statement and other filing or
recordation shall be duly filed on or prior to the Closing Date;

(iii)         the original certificate representing all Equity Interests in the
Borrower shall have been delivered to the Collateral Agent, in each case
together with a duly executed irrevocable proxy and a duly executed transfer
power in the forms attached to the Pledge Agreement relating to such Equity
Interests; and

 

--------------------------------------------------------------------------------



(iv)          with respect to the Borrower, the Pledgor, the Sponsor and the
Project, evidence of the making (which may be on the Closing Date) of all other
actions, recordings and filings of or with respect to the Security Documents
delivered pursuant to Section 4.1 that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first-priority Liens
created thereunder.

(d)          Indebtedness. The Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that (i) the Lessor has no
Indebtedness other than thirty-three million two hundred forty-seven thousand
forty-six Dollars and six cents ($33,247,046.06) of Indebtedness under the Lease
Indenture, and (ii) the Borrower has no Indebtedness other than the Obligations.

(e)          Liens. The Administrative Agent shall have received evidence
reasonably satisfactory to it that (i) the Property of the Borrower, including
the Collateral, is free of any Liens other than Permitted Liens, (ii) the Equity
Interests in the Borrower are free of any Liens, (iii) the Sponsor Collateral is
free of any Liens other than Permitted Liens, and (iv) the Leased Interest is
free of any Liens other than the lien held by the Indenture Trustee.

(f)           No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing on the date hereof before or after giving
effect to the requested funding of the Loan.

(g)          Approvals. All Governmental Approvals, including the FERC 204
Approval (but, for the avoidance of doubt, excluding the FERC 203 Approval), in
form and substance reasonably satisfactory to the Administrative Agent, and all
third party approvals necessary or, in the reasonable discretion of the
Administrative Agent, advisable in connection with the transactions contemplated
hereby and the continuing operations of the Borrower (including in respect of,
and after, (i) the consummation of the transactions contemplated by the
Acquisition Documents and (ii) the grant by the Sponsor of the security interest
in the Owner Participant Interest, as contemplated by the Sponsor Security
Agreement) shall have been duly obtained and be in full force and effect, and
all applicable waiting periods (other than the appeal period in respect of the
FERC 204 Approval) shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose materially adverse conditions on the financings contemplated hereby. No
comment or notice of protest or intervention was filed with FERC by any third
party in respect of the FERC 204 Approval prior to or on the due date therefor,
and there is no reasonable likelihood that the FERC 204 Approval will be
overturned, amended or modified during the applicable appeal period therefor.

(h)          Fees. The Lender and the Administrative Agent shall have received
all fees required to be paid, and all expenses required to be reimbursed for
which invoices have been presented (including reasonable fees, disbursements and
other charges of counsel to the Agents), on or before the Closing Date. Without
limiting the generality of the foregoing, all fees required to be paid under the
Fee Letters as of the Closing Date shall have been paid in full. All such
amounts will be paid with proceeds of the Loan made on the Closing Date and will
be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

 

--------------------------------------------------------------------------------



(i)           Closing Certificate. The Administrative Agent shall have received
certificates of the Borrower, the Pledgor, and the Sponsor, each dated the
Closing Date, substantially in the form of Exhibit A, with appropriate
insertions and attachments (including, without limitation, (i) the Organic
Documents of each of the Borrower (including the Borrower LLC Agreement, which
shall include the Required LLC Provisions), the Pledgor and the Sponsor, (ii)
resolutions of each of the Borrower, the Pledgor and the Sponsor (as applicable)
in respect of the Loan Documents, the Acquisition Documents and the Transfer,
(iii) good standing certificates with respect to the Borrower, the Pledgor and
the Sponsor, and (iv) the incumbency and signatures of the Responsible Officers
of each of the Borrower, the Pledgor and the Sponsor duly authorized to execute
and otherwise act with respect to each Loan Document to which it is party); and

(j)           Financial Statements. The Administrative Agent shall have received
accurate and complete copies of the unaudited financial statements of (i) the
Borrower as of November 30, 2007 and (ii) the Sponsor for the fiscal quarter
ended September 30, 2007, in each case as certified by a Responsible Officer of
the Borrower or the Sponsor, as the case may be.

(k)          Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions addressed to the Administrative Agent, the
Collateral Agent and the Lender and in form and substance reasonably
satisfactory to the Administrative Agent:

(i)           the legal opinion of Leonard, Street and Deinard, P.A., counsel to
the Borrower, the Pledgor and the Sponsor;

(ii)         the legal opinion of in-house counsel to the Borrower, the Pledgor
and the Sponsor; and

(iii)        the legal opinion of Browning, Kaleczyc, Berry & Hoven, P.C.,
Montana counsel to the Borrower, the Pledgor and the Sponsor.

(l)            PATRIOT Act. The Lender shall have received, sufficiently in
advance of the Closing Date, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the United States
PATRIOT Act.

(m)          Representations and Warranties. Each of the representations and
warranties made by each of the Borrower, the Pledgor and the Sponsor in or
pursuant to the Loan Documents to which it is party (except to the extent
applicable to an earlier date) shall be true and correct in all material
respects on and as of the Closing Date.

(n)          FERC Transfer Application. The Borrower and the Sponsor shall have
filed with FERC an application requesting FPA section 203 authorization for the
Transfer, including request for disclaimer of jurisdiction (or grant of EWG
status in the alternative) of the Borrower (the “FERC 203 Approval”), in form
and substance reasonably satisfactory to the Administrative Agent.

(o)          Process Agent. The Administrative Agent shall have received, in 
form and substance reasonably satisfactory to the Administrative Agent,
acceptances from the Process Agent for each of the Borrower, the Pledgor and the
Sponsor appointed under Section 9.11(c) and in effect on the Closing Date.

SECTION 5 AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Loan or other Obligation is
owing to the Lender or any Agent hereunder, the Borrower shall:

5.1          Financial Statements. Furnish to the Administrative Agent (which
shall make available such items to the Lender):

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, copies of (i) the audited balance sheet
of the Borrower as at the end of such fiscal year and the related audited
statements of income and cash flows of the Borrower for such fiscal year, and
(ii) the audited consolidated balance sheet of the Sponsor as at the end of such
fiscal year and the related audited consolidated statements of income and cash
flows for such year, in each case (i) and (ii) setting forth in comparative form
the actual figures as of the end of and for the previous year and reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by Deloitte & Touche or other independent
certified public accountants of nationally recognized standing; provided that
delivering to the Administrative Agent copies of the Sponsor’s Annual Report on
Form 10-K for such period shall satisfy the foregoing requirement (ii) in
respect of the Sponsor; and

(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, (i) the unaudited balance sheet of the Borrower as at the end
of such quarter and the related unaudited statements of income and cash flows of
the Borrower for such quarter and the portion of the fiscal year through the end
of such quarter, and (ii) the unaudited consolidated balance sheet of Sponsor as
at the end of such quarter and the related unaudited consolidated statements of
income and cash flows of the Sponsor for such quarter and the portion of the
fiscal year through the end of such quarter, in each case (i) and (ii) setting
forth in comparative form the actual figures as of the end of and for the
corresponding period in the previous year and certified by a Responsible Officer
of the Borrower or Sponsor, as the case may be, as being fairly stated in all
material respects (subject to normal year end audit adjustments and the absence
of footnotes); provided that delivering to the Administrative Agent copies of
the Sponsor’s Quarterly Report on Form 10-Q for such period shall satisfy the
foregoing requirement (ii) in respect of the Sponsor.

(c)           All such financial statements required to be delivered pursuant to
the foregoing Section 5.1(a) or (b) shall be complete and correct in all
material respects and be prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein). Information required to be delivered in respect
of the Sponsor pursuant to the foregoing Section 5.1(a) and (b) or pursuant to
Section 5.2(c) below shall be deemed to have been delivered on the date on which
Sponsor

 

--------------------------------------------------------------------------------



provides notice (including notice by e-mail) to the Administrative Agent (which
notice the Administrative Agent will convey promptly to the Lender) that such
information has been posted on the SEC website on the Internet at
sec.gov/edgar/searches.htm or at another website identified in such notice and
accessible by the Lender without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to Section 5.2(a) or (b) and (ii)
the Sponsor shall deliver paper copies of such information to the Administrative
Agent, and the Administrative Agent shall deliver paper copies of such
information to the Lender upon request.

5.2          Certificates; Other Information. Furnish to the Administrative
Agent (which shall make available such items to the Lender):

(a)       concurrently with the delivery of the financial statements referred to
in Section 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default, Event of Default,
Lease Event of Default or Indenture Event of Default (or event that with notice
or the passage of time, or both, would cause the same), except as specified in
such certificate (it being understood that such certificate shall be limited to
the items that independent certified public accountants are permitted to cover
in such certificates pursuant to the professional standards and customs of their
profession);

(b)      concurrently with the delivery of any financial statements pursuant to
Section 5.1(a) or 5.1(b), a certificate in the form of Exhibit G of a
Responsible Officer of the Borrower stating that, to the best of such
Responsible Officer’s knowledge, (x) the Borrower during such period has
observed or performed all of its covenants and other agreements, and satisfied
every condition, contained in this Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and (y) the
Lessee during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition, contained in the Operative
Documents to which it is a party to be observed, performed or satisfied by it,
and, in each case, that such Responsible Officer has obtained no knowledge of
any Default, Event of Default, Lease Event of Default or Indenture Event of
Default (or event that with notice or the passage of time, or both, would cause
the same) except as specified in such certificate; and

(c)      promptly, such additional financial and other information as the Lender
may, through the Administrative Agent, from time to time reasonably request.

5.3           Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, material to the Borrower (including the
Obligations), except (other than in respect of this Agreement or any other Loan
Document) where the amount or validity thereof is currently being contested in
good faith and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower.

5.4    Conduct of Business and Maintenance of Existence Compliance. (a) (i)
Preserve, renew and keep in full force and effect its organizational existence
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as

 

--------------------------------------------------------------------------------



otherwise permitted by Section 6.3 and except, in the case of clause (ii), to
the extent that failure to do so could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (b) comply with all Contractual
Obligations and Requirements of Law, except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.5      Maintenance of Property Insurance. (a) Keep all material Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear and casualties excepted, and (b) maintain with
financially sound and reputable insurance companies insurance on all its
material Property in at least such amounts and against at least such risks as
are usually insured against in the same general area by companies engaged in the
same or a similar business.

5.6         Inspection of Property Books and Records Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable prior notice, permit representatives of the Lender to visit and
inspect any of its properties (to the extent practicable) and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Borrower, with officers and employees,
if any, of the Borrower and with its independent certified public accountants.

5.7        Notices. Within five days after the Borrower has knowledge of such
event or circumstance under clause (a) below, within ten days after the Borrower
has knowledge of such event or circumstance under clause (b), (c) or (f) below,
and within thirty days after the Borrower knows or has reason to know of such
event or circumstance under clause (d) or (e) below, give notice to the
Administrative Agent of:

(a)       the occurrence of any Default or Event of Default or any default or
event of default under the Operative Documents

(b)       any (i) default or event of default under any Contractual Obligation
of the Borrower or (ii) litigation, investigation or proceeding which may exist
at any time between the Borrower and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect

(c)       any litigation or proceeding affecting the Borrower or the Sponsor (i)
in which the amount involved, in the case of the Borrower, is one million
Dollars ($1,000,000) or more, or in the case of the Sponsor, is ten million
Dollars ($10,000,000) or more, and in either case is not covered by insurance,
(ii) in which injunctive or similar relief is sought which if such relief is
obtained could reasonably be expected to have a Material Adverse Effect, or
(iii) which directly relates to any Loan Document or Operative Document;

(d)       any of the events described below to the extent such event could
reasonably be expected to result in a Material Adverse Effect, together with a
duly executed certificate of an Authorized Officer of the Borrower setting forth
the details of each such event and the action that the Borrower proposes to take
with respect thereto, together with a copy of any

 

--------------------------------------------------------------------------------



notice or filing from the PBGC, Internal Revenue Service or Department of Labor
or that may be required by the PBGC or other U.S. Governmental Authority with
respect to each such event:

(i)            any Termination Event with respect to a Plan or a Multiemployer
Plan has occurred or will occur that could reasonably be expected to result in
any liability to the Borrower;

(ii)           any condition exists with respect to a Plan that presents a
material risk of termination of a Plan (other than a standard termination under
Section 4041(b) of ERISA) or imposition of an excise tax or other material
liability on the Borrower;

(iii)          an application has been filed for a waiver of the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA under any Plan of
the Borrower or any ERISA Affiliate;

(iv)          the Borrower, the Pledgor, the Lessee or any Plan fiduciary has
engaged in a “prohibited transaction,” as defined in Section 4975 of the Code or
as described in Section 406 of ERISA, that is not exempt under Section 4975 of
the Code and Section 408 of ERISA that could reasonably be expected to result in
liability to the Borrower;

(v)           if the Borrower, the Pledgor, the Lessee or any ERISA Affiliate
files any disclosure on Form 8-K or otherwise pursuant to the Securities
Exchange Act of 1934 in respect of Unfunded Benefit Liabilities under any Plan,
the Borrower shall provide promptly, or shall cause the Pledgor, the Lessee or
such ERISA Affiliate to provide promptly, as the case may be, a copy of such
disclosure to the Administrative Agent, and the Administrative Agent shall
provide a copy thereof to the Lender;

(vi)          any condition exists with respect to a Multiemployer Plan that
presents a risk of a partial or complete withdrawal (as described in Section
4203 or 4205 of ERISA) from a Multiemployer Plan that could reasonably be
expected to result in any liability to the Borrower, the Pledgor or the Lessee;

(vii)        (vii)      a “default” (as defined in Section 4219(c)(5) of ERISA)
occurs with respect to payments to a Multiemployer Plan and such default could
reasonably be expected to result in any liability to the Borrower, the Pledgor
or the Lessee;

(viii)        a Multiemployer Plan is in “reorganization” (as defined in Section
418 of the Code or Section 4241 of ERISA) or is “insolvent” (as defined in
Section 4245 of ERISA);

(ix)          the Borrower, the Pledgor or the Lessee and/or any of their ERISA
Affiliates has incurred any potential withdrawal liability (as defined in
accordance with Title IV of ERISA); or

(x)           there is an action brought against the Borrower, the Pledgor or
the Lessee or any of their ERISA Affiliates under Section 502 of ERISA with
respect to its failure to comply with Section 515 of ERISA.

 

--------------------------------------------------------------------------------



(xi)          any demand letter from the PBGC notifying the Borrower, the
Pledgor or the Lessee of its final decision finding liability and the date by
which such liability must be paid, a copy of such letter, together with a duly
executed certificate of the president or chief financial officer of the
Borrower, the Pledgor or the Lessee, as applicable, setting forth the action the
Borrower, the Pledgor or the Lessee proposes to take with respect thereto.

(e)           any notice that any Governmental Authority may deny any
application for a material Environmental Permit sought by, or revoke or refuse
to renew any material Environmental Permit held by, the Lessee in connection
with the Project; and

(f)            any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower (or, if applicable, the Sponsor) proposes
to take with respect thereto. For purposes of this Section 5.7, the Borrower
shall be deemed to have knowledge of an event or circumstance if (i) the chief
executive officer, president, chief financial officer, treasurer, general
counsel or any assistant general counsel of the Borrower or the Sponsor has
actual knowledge or receives written notice thereof or (ii) any other officer of
the Borrower or the Sponsor charged with responsibility for the matter that is
the subject of such notice requirement knows or should have known that such
notice was required.

5.8         Environmental Matters. (a) (i) Comply in all respects with, and
ensure  compliance in all respects by the Environmental Affiliates, with all
Environmental Laws, (ii) keep the Project free of any Lien imposed pursuant to
any Environmental Law, (iii) pay or cause to be paid when due and payable by the
Borrower any and all costs required in connection with any Environmental Laws,
including the cost of identifying the nature and extent of the presence of any
Materials of Environmental Concern in, on or about the Project (to the extent
applicable to the Borrower or any Environmental Affiliate), and the cost of
delineation, management, remediation, removal, treatment and disposal of any
such Materials of Environmental Concern, and (iv) use its best efforts to ensure
that no Environmental Affiliate takes any action or violates any Environmental
Law that could reasonably be expected to result in an Environmental Claim.

(b)         To the extent applicable to the Borrower or any Environmental
Affiliate, not use or allow the Project to generate, manufacture, refine,
produce, treat, store, handle, dispose of, transfer, process or transport
Materials of Environmental Concern other than in compliance in all material
respects with Environmental Laws.

5.9         Lease Payments. Cause the Lessee to make all rent and other
payments  due to the Lessor under the Lease and the other Operative Documents.

5.10       First Priority Ranking. Cause its payment obligations with respect to
the Loan to constitute direct senior secured obligations of the Borrower and to
rank senior in priority of payment, in right of security and in all other
respects to all other Indebtedness of the Borrower.

 

--------------------------------------------------------------------------------



5.11       Maintenance of Liens. Take or cause to be taken all action necessary
or desirable to maintain and preserve the Lien of the Security Documents and the
first-ranking priority thereof.

5.12       Certificate of Formation. Observe all of the separateness and other
provisions and procedures of its certificate of formation and Borrower LLC
Agreement.

5.13       Separateness. Comply at all times with the separateness and other
provisions set forth on Schedule 3.22.

5.14      Approvals. Maintain in full force and effect, in the name of the
Borrower, all Governmental Approvals and third party approvals necessary or, in
the reasonable discretion of the Administrative Agent, advisable in connection
with the transactions contemplated hereby.

5.15     Operative Documents. (a) Pay, perform, discharge or otherwise satisfy,
and cause the Lessor to pay, perform, discharge or otherwise satisfy, in each
case before maturity or before they become delinquent, all of the obligations
under the Operative Documents applicable to the Borrower or the Lessor, as the
case may be.

(b) Preserve, maintain and enforce all of its interests, rights, remedies and
benefits, and cause the Lessor to preserve, maintain and enforce all of the
Lessor’s interests, rights, remedies and benefits, under the Operative
Documents.

5.16       Taxes. (a) File or cause to be filed, completely and on a timely
basis, all tax returns that are required to be filed and will pay or cause to be
paid, completely and on a timely basis, all taxes shown to be due and payable on
said returns or on any assessments made against it or any of its Property and
all other taxes, fees or charges imposed on it or any of its Property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith and with respect to which reserves in conformity
with GAAP have been provided on the books of the Borrower), and (b) not make any
election or take any other action to be taxable as a corporation for any
federal, state or local tax purpose.

5.17        Transfer. (a) Use commercially reasonable efforts to obtain, and
cause the Sponsor to use commercially reasonable efforts to obtain, (i) the FERC
203 Approval and (ii) the approval of the Indenture Trustee in respect of the
Transfer as described in the Omnibus Amendment, each in form and substance
satisfactory to the Administrative Agent, and (b) if the approvals described in
clause (a) are obtained, cause the Transfer to be consummated within thirty (30)
days after the date of such approvals, in form and substance reasonably
satisfactory to the Administrative Agent, and deliver evidence satisfactory to
the Administrative Agent of the same.

5.18        Further Assurances. From time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents. Upon the exercise by the Administrative
Agent or the Lender of any power, right, privilege or remedy pursuant to

 

--------------------------------------------------------------------------------



this Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or the Lender may be required to obtain from the
Borrower forsuchgovernmental consent, approval, recording, qualification or

authorization.

SECTION 6 NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Loan or other Obligation is
owing to the Lender or any Agent hereunder, the Borrower shall not, directly or
indirectly, and shall cause the Lessor not to, directly or indirectly:

6.1        Incurrence of Indebtedness. Create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “Incur”) any Indebtedness (other than, in the
case of the Lessor, the Indebtedness of the Lessor described in Section 4.1(d)).

6.2        Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property (including the Owner Participant Interest and the
other Collateral), whether now owned or hereafter acquired, except for (such
liens, “Permitted Liens”):

(a)          Liens for taxes not yet due or that are being contested in good
faith, provided that adequate reserves with respect thereto are maintained on
the books of the Borrower, in conformity with GAAP;

(b)            any attachment or judgment Lien not constituting an Event of
Default; and

(c)            in the case of the Lessor, such Liens incurred by the Lessor
pursuant to the express terms of the Operative Documents.

6.3      Limitation on Fundamental Changes. Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution) or issue any Equity Interests to any Person other
than the Pledgor.

6.4       Limitation on Disposition of Property. Dispose of any of its Property
or business, whether now owned or hereafter acquired.

6.5      Limitation on Restricted Investments. Make any Restricted Investments;
provided, however, that this Section 6.5 shall not restrict the making of any
distributions by the Borrower to its owners.

6.6          Limitation on Transactions with Affiliates. Other than (a) the
Operative Documents in effect as of the date hereof, or (b) the Transfer, enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate unless such transaction
is upon fair and reasonable terms no less favorable to the Borrower than it

 

--------------------------------------------------------------------------------



would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate.

6.7         Limitation on Changes in Fiscal Periods. Permit the fiscal year of
the Borrower or the Lessor to end on a day other than December 31 or change the
Borrower’s or the Lessor’s method of determining fiscal quarters.

6.8        Limitation on Negative Pledge Clauses. Enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of the
Borrower or the Lessor, as the case may be, to create, incur, assume or suffer
to exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the Obligations other than (a) this Agreement and
the other Loan Documents, and (b) the Operative Documents to which it is a
party.

6.9         Limitation on Lines of Business. Enter into any business except for
(a) in the case of the Borrower, the ownership of the Owner Participant Interest
upon consummation of the Transfer and the other Property that Borrower owns as
of the date hereof, and actions incidental to such ownership and (b) in the case
of the Lessor, as provided by the express terms of the Operative Documents.

6.10      Limitation on Contracts. Enter into any Contractual Obligations other
than (a) in the case of the Borrower, this Agreement and the other Loan
Documents, the Borrower Contracts and the Operative Documents to which it is a
party or to which it will become a party as a result of the Transfer, and (b) in
the case of the Lessor, the Operative Documents to which it is a party.

6.11       Operative Documents. Amend, modify, supplement, terminate or waive,
or permit the amendment, modification, supplement, termination or waiver of, any
Operative Document to which the Borrower or the Lessor, as the case may be, is a
party other than as permitted by the express terms of the Loan Documents.

6.12       No Subsidiaries. Create or acquire any Subsidiary or enter into any
partnership or joint venture.

6.13      ERISA. (a) Engage in, or permit the Lessee, the Lessor, the Sponsor or
the Pledgor to engage in, any prohibited transactions under Section 406 of ERISA
or under Section 4975 of the Code, (b) incur any obligation or liability in
respect of any Plan (other than the Montana Pension Plan or the South Dakota
Pension Plan), Multiemployer Plan or employee welfare benefit plan providing
post-retirement welfare benefits (other than a plan providing continuation
coverage under Part 6 of Title I of ERISA), (c) with respect to the Montana
Pension Plan, incur any Unfunded Benefit Liabilities exceeding one hundred
million Dollars ($100,000,000), or (d) with respect to the South Dakota Pension
Plan, incur Unfunded Benefit Liabilities exceeding fifteen million Dollars
($15,000,000).

6.14       Environmental Matters. Permit (i) any underground storage tanks to be
located on the Project Site, (ii) any asbestos to be contained in or form part
of any building, building component, structure or office space at the Project
Site, (iii) any polychlorinated biphenyls (PCBs) to be used or stored on any
property owned or leased by the Borrower or the Lessor or (iv) any other
Materials of Environmental Concern to be used, stored or otherwise be

 

--------------------------------------------------------------------------------



present at the Project Site, except in material compliance with applicable
Environmental Laws.

6.15     Regulatory Status. Take any action which, or fail to take any action
the failure of which, would cause Borrower or the Lender to become subject to
regulation under the Federal Power Act, PUHCA or state laws regulating
activities of electric utilities, including rate or other financial or
organizational regulation.

6.16       Margin Stock Regulations. Directly or indirectly apply any part of
the proceeds of the Loan or any proceeds it receives under the Operative
Documents to the “buying,” “purchasing” or “carrying” of any margin stock within
the meaning of Regulations T, U or X of the Board, or any regulations,
interpretations or rulings thereunder.

SECTION 7 EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)      the Borrower shall fail to pay any principal of the Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on the Loan or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof or thereof; or

(b)      any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

(c)       the Borrower shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a), 5.9, 5.10, 5.11,
5.12, 5.15 or Section 6 of this Agreement; or

(d)      the Borrower shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document, other
than as provided in paragraphs (a) through (c) of this Section, and such default
shall continue unremedied for a period of 30 days; or

(e)       a Lease Event of Default or Indenture Event of Default shall have
occurred and be continuing; or

(f)       (i) the Borrower shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower any case, proceeding or other action of a nature referred to in

 

--------------------------------------------------------------------------------



clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Borrower any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

(g)      (i) Any Termination Event shall occur, (ii) any Plan shall incur an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, (iii) the Borrower shall engage in
a transaction that is prohibited under Section 4975 of the Code or Section 406
of ERISA, (iv) the Borrower or any of its ERISA Affiliates shall fail to pay
when due any amount it has become liable to pay to the PBGC, any Plan or a trust
established under Title IV of ERISA, (v) a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that a Plan
must be terminated or have a trustee appointed to administer it, (vi) the
Borrower or any of its ERISA Affiliates shall suffer a partial or complete
withdrawal from a Multiemployer Plan or is in “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan, (vii) a
proceeding shall be instituted against the Borrower, the Pledgor or the Lessee
to enforce Section 515 of ERISA, (viii) the aggregate amount of the then
“current liability” (as defined in Section 41 2(l)(7) of the Code, as amended)
of all accrued benefits under such Plan or Plans (other than the Montana Pension
Plan and the South Dakota Pension Plan) shall exceed the then current value of
the assets allocable to such benefits by more than five hundred thousand Dollars
($500,000) at such time, (ix) with respect to the Montana Pension Plan, the
aggregate funded ratio of such plan (value of assets over current liabilities as
defined in Section 412(l)(7) of the Code, as amended) shall decline by more than
twenty-five percent (25%) from the aggregate funded ratio as of December 31,
2007, (x) with respect to the South Dakota Pension Plan, the aggregate funded
ratio of such plan (value of assets over current liabilities as defined in
Section 412(l)(7) of the Code, as amended) shall decline by more than
twenty-five (25%) from the aggregate funded ratio as of December 31, 2007, or
(xi) any other event or condition shall occur or exist with respect to any Plan
that would subject the Borrower to any material tax, material penalty or other
material liability; or

(h)      one or more judgments or decrees shall be entered against the Borrower
involving for the Borrower a liability (to the extent not covered by insurance
as to which the relevant insurance company has acknowledged coverage) of two
million five hundred thousand Dollars ($2,500,000) or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

(i)      any Change of Control shall occur; or

(j)       any Security Document or financing statement shall for any reason
(other than pursuant to the terms thereof) (i) cease to create a valid and
perfected first priority Lien on and security interest in the Collateral
purported to be covered thereby or (ii) fail to provide the Collateral Agent
with rights, titles, interests remedies, powers or privileges intended

 

--------------------------------------------------------------------------------



to be created and provided thereby or any of such rights, titles, interests,
remedies, powers or privileges shall cease to be in full force and effect; or

(k)      any portion of the Collateral (other than a portion that is immaterial)
shall be damaged, seized or appropriated; or

(l)       (i) any Governmental Approval the loss of which could reasonably be
expected to result in a Material Adverse Effect shall cease to be in full force
and effect, or (ii) any Environmental Approval is the subject of an
Environmental Claim;

(m)      any Environmental Claim shall have occurred with respect to the
Borrower, the Project or any Environmental Affiliate, (B) any release, Threat of
Release, emission, discharge or disposal of any Material of Environmental
Concern shall occur, and such event could reasonably be expected to form the
basis of an Environmental Claim against the Borrower, the Project or any
Environmental Affiliate, or (C) any violation or alleged violation of any
Environmental Law or Environmental Approval shall occur that would reasonably
result in an Environmental Claim against the Borrower or the Project or, to the
extent the Borrower may have liability, any Environmental Affiliate that, in the
case of any of Section 7(m)(A), (B) or (C), could reasonably be expected to
result in liability for the Borrower in an amount greater than five hundred
thousand Dollars ($500,000) for any single claim or one million Dollars
($1,000,000) for all such claims during any twelve (12) month period or could
otherwise reasonably be expected to result in a Material Adverse Effect;
provided that such an occurrence shall not constitute an Event of Default if (x)
the estimated liability associated therewith is reasonably expected to be less
than two million five hundred thousand Dollars ($2,500,000) net of any insurance
proceeds that have actually been paid to, and received by, the Borrower or the
Collateral Agent as loss payee in connection therewith, or as reduced by taking
into account any amounts that the Borrower demonstrates, to the reasonable
satisfaction of the Administrative Agent, within ten (10) Business Days
following such occurrence, will be available as and when needed, without
conditions, from sources (including insurance proceeds and documented voluntary
equity contributions made to the Borrower for the purpose of covering such
costs) other than proceeds of the Loan, to cover such costs (and such occurrence
could not otherwise reasonably be expected to result in a Material Adverse
Effect) and, within ninety (90) days of such occurrence, such liability is
reduced below the threshold set forth above this proviso from sources other than
Loan proceeds, (y) there have been no more than two (2) occurrences of the
nature described in this Section 7(m) during the immediately preceding twelve
(12) month period and (z) during such cure period, the Borrower undertakes any
remedial or responsive actions then required to be undertaken under applicable
Law;

then, and in any such event, (A) if such event is an Event of Default specified
in clause or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loan hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall,
take one or more of the following actions: (i) by notice to the Borrower,
declare the Loan hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable, (ii)
terminate the Lease pursuant to the terms of the Lease Termination

 

--------------------------------------------------------------------------------



Agreement and (iii) exercise any or all remedies provided for under this
Agreement or the other Loan Documents.

SECTION 8 THE AGENTS

8.1       Appointment. (a) The Lender hereby irrevocably designates and appoints
the Agents as its agents under this Agreement and the other Loan Documents, and
the Lender irrevocably authorizes each Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with the Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.

(b)          The Lender hereby irrevocably appoints WestLB as its Collateral
Agent under and for purposes of each Loan Document to which it is a party.
WestLB hereby accepts this appointment and agrees to act as the Collateral Agent
for the Secured Parties in accordance with the terms of this Agreement. The
Lender hereby irrevocably appoints and authorizes the Collateral Agent to act as
its agent for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by the Borrower or the Pledgor to the Collateral Agent in
order to secure any of the Obligations, together with such powers and discretion
as are reasonably incidental thereto. In this connection any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 8.2 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Collateral Agent, as the
case may be, shall be entitled to the benefits of all provisions of this Section
8 and Section 9 as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents. Notwithstanding any provision to
the contrary contained elsewhere in any Loan Document, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein or in the other Loan Documents to which the Collateral Agent is party.

8.2          Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in fact selected by it with
reasonable care.

8.3           Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except to
the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to

 

--------------------------------------------------------------------------------



the Lender for any recitals, statements, representations or warranties made by
the Borrower or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of the Borrower to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to the Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower.

8.4        Reliance by Agents. Each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by such Agent. The Agents may deem and treat the payee of any Note as
the owner thereof for all purposes unless such Note shall have been transferred
in accordance with Section 9.6 and all actions required by such Section in
connection with such transfer shall have been taken. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document, or to institute any legal proceedings arising out of or in
connection with this Agreement or any other Loan Document, unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lender against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action or instituting any such legal proceeding. Each Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loan.

8.5         Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent shall have received notice from the Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lender.

 

--------------------------------------------------------------------------------



8.6        Non-Reliance on Agents and Other Lenders. The Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of the Borrower or any
affiliate of the Borrower, shall be deemed to constitute any representation or
warranty by any Agent to the Lender. The Lender represents to the Agents that it
has, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Loan hereunder and enter into
this Agreement. The Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lender by the Administrative Agent
hereunder, no Agent shall have any duty or responsibility to provide the Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower or any affiliate of the Borrower that may come into the possession
of such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

8.7        Indemnification. The Lender agrees to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 8.7 (or, if indemnification is
sought after the date upon which the Loan shall have been paid in full, ratably
in accordance with such Aggregate Exposure Percentages immediately prior to such
date), for, and to save each Agent harmless from and against, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loan)
be imposed on, incurred by or asserted against such Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that
the Lender shall not be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section 8.7 shall
survive the payment of the Loan and all other amounts payable hereunder.

8.8        Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower as though such Agent were not an Agent. With respect to its
Loan made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan

 

--------------------------------------------------------------------------------



Documents as the Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity. Successor Agents. (a) The Administrative Agent may resign
as Administrative Agent upon 10 days’ notice to the Lender and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lender a successor agent for the Lender, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loan. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lender shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

(b)      After any retiring Agent’s resignation as Agent, the provisions of this
Section 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.

8.9       Collateral Agent May File Proofs of Claim. (a) In case of the pendency
of any insolvency or liquidation proceeding relative to the Borrower or the
Pledgor (including any event relative to the Borrower described in Section
7(f)), the Collateral Agent (irrespective of whether the principal of the Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Collateral Agent or the Lender shall have made
any demand on the Borrower) shall be entitled and empowered, but shall not be
obligated, by intervention in such proceeding or otherwise:

(i)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lender (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lender and
its agents and counsel and all other amounts due the Lender under Section 2.4,
2.14 and Section 9.5) allowed in such judicial proceeding; and

(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

(b)          Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by the Lender to make such payments to the Collateral Agent and, in
the event that the Collateral Agent consents to the making of such payments
directly to the Lender,

 

--------------------------------------------------------------------------------



to pay to the Collateral Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Agents under Section 2.4, Section
2.14 and Section 9.5.

(c)          Nothing contained herein shall be deemed to authorize the
Collateral Agent to authorize or consent to or accept or adopt on behalf of the
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of the Lender or to authorize the
Collateral Agent to vote in respect of the claim of any Lender in any such
proceeding.

8.10       Collateral Matters. (a) The Lender irrevocably authorizes the
Collateral Agent to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document for the benefit of the Lender (i) upon
the occurrence of the date on which all amounts payable in respect of the
Obligations have been irrevocably and indefeasibly paid in full in cash (other
than obligations under the Loan Documents that by their terms survive and with
respect to which no claim has been made by the Lender), (ii) if approved,
authorized or ratified in writing in accordance with Section 9.1 or (iii) as
permitted pursuant to the terms of the Loan Documents.

(b)       Upon request by the Collateral Agent at any time and from time to
time, the Lender will confirm in writing the Collateral Agent’s authority to
release its interest in particular types or items of property pursuant to this
Section 8.11. In each case as specified in this Section 8.11, the Collateral
Agent will, at the Borrower’s expense, execute and deliver to the Borrower or
the Pledgor, as the case may be, such documents as such Person may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents in accordance with
the terms of the Loan Documents and this Section 8.11.

(c)       Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder or under any of the
other Loan Documents to which it is party, the Collateral Agent shall have no
duty as to any Collateral, as to ascertaining or taking action on other matters
relative to any Collateral, whether or not the Collateral Agent is deemed to
have knowledge of such matters, or as to taking any necessary steps to preserve
rights against any parties or any other rights pertaining to any Collateral
(including the filing of UCC continuation statements). The Collateral Agent
shall be deemed to have exercised appropriate and due care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which other collateral agents accord
similar property.

8.11     The Lead Arranger. The Lead Arranger, in its capacity as such, shall
have no duties or responsibilities, and shall incur no liability, under this
Agreement and the other Loan Documents.

SECTION 9 MISCELLANEOUS

9.1       Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified

 

--------------------------------------------------------------------------------



except in accordance with the provisions of this Section 9.1. The Required
Lenders and the Borrower may, or (with the written consent of the Required
Lenders) the Administrative Agent and the Borrower may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents (including amendments and restatements hereof or thereof)
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lender or of the Borrower
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall, without the consent of the requisite Lender
specified below:

(i)            forgive the principal amount or extend the Maturity Date of the
Loan, reduce the stated rate of any interest or fee payable under this Agreement
(except in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders)) or extend the scheduled date of any payment thereof, in
each case without the consent of each Lender directly affected thereby;

(ii)           amend, modify or waive any provision of this Section or reduce
any percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, in each case without the
consent of all the Lenders;

(iii)          amend, modify or waive any condition precedent to closing and
funding of the Loan set forth in Section 4 (including, without limitation, the
waiver of an existing Default or Event of Default required to be waived in order
for the Loan to be made) without the consent of the Required Lenders;

(iv)          reduce the percentage specified in the definition of Required
Lenders without the consent of all of the Lenders;

(v)            amend, modify or waive any provision of Section 8, or any other
provision affecting the rights, duties or obligations of any Agent, without the
consent of any Agent directly affected thereby;

(vi)          amend, modify or waive any provision of Section 2.11 without the
consent of each Lender directly affected thereby; or

(vii)         (vii)    impose restrictions on assignments and participations
that are more restrictive than, or additional to, those set forth in Section 9.6
without the consent of all the Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Agents and all future holders of the Loan. In the case of any
waiver, the Borrower, the Lender and the Agents shall be restored to their
former position and rights hereunder and under the other Loan

 

--------------------------------------------------------------------------------



Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section; provided, that delivery of an executed
signature page of any such instrument by facsimile or email transmission shall
be effective as delivery of a manually executed counterpart thereof.

9.2         Notices. (a) All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (i) in the case of the Borrower and the Agents, as follows,
(ii) in the case of the Lender, as set forth in an administrative questionnaire
delivered to the Administrative Agent or, in the case of a Lender which becomes
a party to this Agreement pursuant to a Lender Assignment Agreement, in such
Lender Assignment Agreement, or (iii) in the case of any party, to such other
address as such party may hereafter notify to the other parties hereto:

The Borrower:

Colstrip Lease Holdings, LLC

 

3010 West 69th Street

 

Sioux Falls, South Dakota 57108

 

Attention:

c/o Paul Evans,

 

 

Treasurer, NorthWestern Corporation

 

Facsimile:

(605) 978-2845

 

Telephone:

(605) 978-2851

 

With copies to:

NorthWestern Energy

 

600 Market Road

 

Huron, SD 57350

 

Attention:

Donna Haeder,

 

 

Director of Risk Management

 

Facsimile:

(605) 353-8211

 

Telephone:

(605) 353-7555

 

and

NorthWestern Corporation

 

3010 West 69th Street

 

Sioux Falls, South Dakota 57108

 

Attention:

Lori Urinko

 

 

Law Department

 

Facsimile:

(605) 978-2910

 

Telephone:

(605) 978-2830

 



--------------------------------------------------------------------------------



 

The Administrative Agent:

WestLB AG, New York Branch

 

1211 Avenue of the Americas

 

New York, NY 10036

 

Attention:

Andrea Bailey

 

Facsimile:

(212) 302-7946

 

Telephone:

212-597-1158

 

E-mail: NYC_Agency_Services@WestLB.com

 

The Collateral Agent:

WestLB AG, New York Branch

 

1211 Avenue of the Americas

 

New York, NY 10036

 

Attention:

Andrea Bailey

 

Facsimile:

(212) 302-7946

 

Telephone:

212-597-1158

 

E-mail: NYC_Agency_Services@WestLB.com

 

provided that any notice, request or demand to or upon the Agent or the Lender
shall not be effective until received.

(b)            Notices and other communications to the Lender hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the Lender. The Administrative Agent or the Borrower
may, in its reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)            So long as WestLB is the Administrative Agent, the Borrower
hereby agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to the making of the Loan by the Lender, (ii) relates to the payment of
any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default or (iv)
is required to be delivered to satisfy any condition precedent to the Closing
Date or the making of the Loan by the Lender (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to ny_agency services@westlb.com. The
Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at such e-mail address shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of the Loan
Documents. In addition, the Borrower agrees to continue to provide the

 

--------------------------------------------------------------------------------



Communications to the Administrative Agent in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

9.3         No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Agent or the Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

9.4         Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loan and other extensions of credit hereunder.

9.5         Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Agents for all their reasonable out of pocket costs and expenses incurred in
connection with the syndication of the credit facility contemplated hereunder
(other than fees payable to syndicate members) and the development, preparation
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements and other charges of counsel to the
Administrative Agent and the charges of Intralinks, (b) to pay or reimburse the
Agents and, if incurred during the continuance of an Event of Default, the
Lender for all its costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and disbursements and other charges of in-house counsel) to
the Lender and of counsel to the Agents, (c) to pay, indemnify, or reimburse the
Lender and the Agents for, and hold the Lender and the Agents harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify or reimburse
the Lender, each Agent, their respective affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever incurred by an Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) the Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged

 

--------------------------------------------------------------------------------



presence or release of Materials of Environmental Concern on or from any
property owned, occupied or operated by the Borrower or the Lessor, or any
Environmental Claim related in any way to the Borrower or the Lessor or any of
their respective properties, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by any
third party or by the Borrower, and regardless of whether any Indemnitee is a
party thereto (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by unauthorized persons of
information, data, reports or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons (unless it is finally judicially determined that
such interception was directly a result of the gross negligence or willful
misconduct of such Indemnitee) or for any special, indirect, consequential or
punitive damages in connection with the credit facility contemplated hereunder.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert, and hereby waives all rights for contribution
or any other rights of recovery with respect to, claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
9.5 shall be payable not later than 30 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section shall be submitted
to Paul Evans (facsimile (605) 978-2845; telephone (605) 978-2851) at the
address of the Borrower set forth in Section 9.2(a), or to such other Person or
address as may be hereafter designated by the Borrower in a notice to the
Administrative Agent. The agreements in this Section shall survive repayment of
the Loan and all other amounts payable hereunder.

9.6         Successors and Assigns; Participations and Assignments.

(a)           This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lender, the Agents, all future holders of the Loan and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement or any other Loan
Document without the prior written consent of the Agents and the Lender.

(b)           The Lender may, in the ordinary course of its business, without
the consent of the Borrower, in accordance with applicable law, at any time sell
to one or more banks, financial institutions or other entities (each, a
“Participant”) participating interests in the Loan owing to such Lender or any
other interest of such Lender hereunder and under the other Loan Documents. In
the event of any such sale by the Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Agents shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any

 

--------------------------------------------------------------------------------



Participant under any such participation have any right to approve any amendment
or waiver of any provision of any Loan Document, or any consent to any departure
by the Borrower therefrom, except to the extent that such amendment, waiver or
consent would require the consent of all Lenders pursuant to Section 9.1. The
Borrower agrees that if amounts outstanding under this Agreement and the Loan
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lender the proceeds thereof as provided in Section
2.11(h) as fully as if such Participant were a Lender hereunder. The Borrower
also agrees that each Participant shall be entitled to the benefits of Sections
2.12, 2.13 and 2.14 with respect to its participation in the Loan outstanding
from time to time as if such Participant were a Lender; provided that, in the
case of Section 2.13, such Participant shall have complied with the requirements
of said Section, and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

(c)           Any Lender (an “Assignor”) may, in the ordinary course of its
business, in accordance with applicable law and upon written notice to the
Administrative Agent, at any time and from time to time assign to any Lender or
any affiliate, Related Fund or, with the consent of the Borrower (not to be
unreasonably withheld or delayed, and provided that if a Default or Event of
Default has occurred and is continuing, the Borrower’s consent shall not be
required) and the Administrative Agent, to an additional bank, financial
institution or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to a Lender Assignment Agreement,
substantially in the form of Exhibit C (“Lender Assignment Agreement”), executed
by such Assignee and such Assignor (and, where the consent of the Administrative
Agent and, in the absence of any Default or Event of Default, Borrower is
required pursuant to the foregoing provisions, by the Administrative Agent and,
if applicable, Borrower) and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided that with respect to
assignments of the Loan, no such assignment to an Assignee (other than any
Lender or any Affiliate or Related Fund thereof) shall be in an aggregate
principal amount of less than five million Dollars ($5,000,000) (other than in
the case of an assignment of all of a Lender’s interests under this Agreement)
and, after giving effect thereto, such Assignor shall hold a portion of the Loan
aggregating at least five million Dollars ($5,000,000) (if holding any), unless
otherwise agreed by the Borrower and the Administrative Agent. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Lender Assignment Agreement, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such Lender
Assignment Agreement, have the rights and obligations of a Lender hereunder with
the Loan as set forth therein, and (y) the Assignor thereunder shall, to the
extent provided in such Lender Assignment Agreement, be released from its
obligations under this Agreement (and, in the case of a Lender Assignment
Agreement covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto, except as to Section
2.12, 2.13 and 9.5 in respect of the period prior to such effective date).
Notwithstanding any provision of this Section, the

 

--------------------------------------------------------------------------------



consent of the Borrower shall not be required for any assignment that occurs at
any time when any Event of Default shall have occurred and be continuing. For
purposes of the minimum assignment amounts and minimum hold amounts set forth in
this paragraph, multiple assignments to or by two or more Related Funds shall be
aggregated.

(d)           The Administrative Agent shall, on behalf of the Borrower,
maintain at its address referred to in Section 9.2(a) a copy of each Lender
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lender and the principal amount of
the Loan owing to, such Lender from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, each
Agent and the Lender shall treat each Person whose name is recorded in the
Register as the owner of the Loan or a portion thereof and any Notes evidencing
such Loan recorded therein for all purposes of this Agreement. Any assignment of
the Loan or a portion thereof, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Lender Assignment
Agreement; thereupon one or more new Notes in the same aggregate principal
amount shall be issued to the designated Assignee, and the old Notes shall be
returned by the Administrative Agent to the Borrower marked “canceled”. The
Register shall be available for inspection by the Borrower or the Lender (with
respect to any entry relating to such Lender’s Loan or portion thereof) at any
reasonable time and from time to time upon reasonable prior notice.

(e)           Upon its receipt of a Lender Assignment Agreement executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 9.6(c), by each such other Person) together with payment
by the applicable Assignor or Assignee to the Administrative Agent of a
registration and processing fee of two thousand five hundred Dollars ($2,500)
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to a WestLB Entity
or (z) in the case of an Assignee which is already a Lender or is an affiliate
or Related Fund of a Lender or a Person under common management with a Lender),
the Administrative Agent shall (i) promptly accept such Lender Assignment
Agreement and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. The Borrower, at its own expense, promptly upon
receipt of a request by the Administrative Agent, shall execute and deliver to
the Administrative Agent (in exchange for the Note of the assigning Lender) a
new Note to the order of such Assignee in an amount equal to the Commitment
assumed or acquired by it pursuant to such Lender Assignment Agreement. Such new
Note or Notes shall be dated the effective date of the relevant assignment and
shall otherwise be in the form of the Note or Notes replaced thereby.

(f)            For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 9.6 concerning assignments of the Loan or a
portion thereof and Notes relate only to absolute assignments and that such
provisions do not prohibit assignments creating security interests in the Loan
or a portion thereof and Notes, including, without limitation, any pledge or
assignment by the Lender of the Loan or a portion thereof or Note to

 

--------------------------------------------------------------------------------



any Federal Reserve Bank in accordance with applicable law.

(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”)may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of the Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make the Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 9.6(g), any SPC may (A)
with notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in the Loan to the Granting Lender or, with the
prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld), to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of the Loan, and (B) disclose on a
confidential basis any non-public information relating to its Loan or portion
thereof to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld. This Section
9.6(g) may not be amended without the written consent of any SPC with the Loan
or portion thereof outstanding at the time of such proposed amendment.

9.7        Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

9.8        Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

--------------------------------------------------------------------------------



9.9         Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Agents, the Lead Arranger and the
Lender with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Lead Arranger, any
Agent or the Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

9.10       GOVERNING LAW.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.

9.11         Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably

and unconditionally:

(a)            submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

(b)            consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)            (c)          (i) appoints CT Corporation System, with an office
on the date hereof at 111 Eighth Avenue, New York, New York 10011 (the “Process
Agent”) as its agent to receive on behalf of itself and its properties services
of copies of the summons and complaint and any other process that may be served
in any such action or proceeding in the State of New York, (ii) agrees that if
for any reason the Process Agent shall cease to act as such for the Borrower,
the Borrower shall designate a new agent in New York City on the terms and for
the purposes of this Section 9.11(c) reasonably satisfactory to the
Administrative Agent, (iii) agrees that such service may be made by mailing or
delivering a copy of such process to the Borrower in care of the Process Agent
at the Process Agent’s above address, and (iv) authorizes and directs the
Process Agent to accept such service on its behalf;

(d)            agrees that, as an alternative method of service of process,
service of process in any such action or proceeding may also be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Borrower at its address set forth
in Section 9.2(a) or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(e)            agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

--------------------------------------------------------------------------------



(f)             waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section 9.11 any special, exemplary, punitive or consequential damages.

9.12        Acknowledgments. The Borrower hereby acknowledges that:

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)          none of the Lead Arranger, the Agents or the Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Lead Arranger, the Agents and the Lender, on one hand,
and the Borrower on the other hand, in connection herewith or therewith is
solely that of creditor and debtor; and

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lead Arranger, the Agents and the Lender, or among the Borrower and the Lender.

9.13        Confidentiality. Each of the Agents and the Lender agrees to keep
confidential all non-public information provided or made available to it by, or
on behalf of, the Borrower in connection with this Agreement and the
transactions contemplated hereby; provided that nothing herein shall prevent any
Agent or the Lender from disclosing any such information (a) to the Lead
Arranger, any Agent, any other Lender or any affiliate of any thereof, (b) to
any Participant or Assignee (each, a “Transferee”) or prospective Transferee
that agrees to comply with the provisions of this Section or substantially
equivalent provisions, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors, (d) upon the request or
demand of any Governmental Authority or self-regulatory organization having
jurisdiction over it, (e) in response to any order of any court or other
Governmental Authority or self-regulatory organization or as may otherwise be
required pursuant to any Requirement of Law, (f) in connection with any
litigation or similar proceeding relating to any Obligation, this Agreement, any
other Loan Document or any transaction contemplated hereby or thereby, (g) that
has been publicly disclosed other than in breach of this Section 9.13, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document. Notwithstanding anything to the
contrary in the foregoing sentence or any other express or implied agreement,
arrangement or understanding, the parties hereto hereby agree that, from the
commencement of discussions with respect to the financing provided hereunder,
any party hereto (and each of its employees, representatives, or agents) is
permitted to disclose to any and all persons, without limitation of any kind,
the tax structure and tax aspects of the transactions contemplated hereby, and
all materials of any kind (including opinions or other tax analyses) related to
such tax structure and tax aspects.

9.14        Accounting Changes. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into good faith
negotiations in order to amend such

 

--------------------------------------------------------------------------------



provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Change had not occurred. “Accounting Change” refers to any change in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

9.15      WAIVERS OF JURY TRIAL.TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
THE BORROWER, THE AGENTS AND THE LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[signature page follows]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

COLSTRIP LEASE HOLDINGS, LLC, as

[img1.jpg]




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Colstrip Lease Holdings, LLC

$100,000,000 Credit Agreement

 

--------------------------------------------------------------------------------





 

WESTLB AG, NEW YORK BRANCH,

as Sole Lead Arranger, Bookrunner and

Syndication Agent

 

[img2.jpg]


 

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent

 

[img3.jpg]

 

 

WESTLB AG, NEW YORK BRANCH,

as Collateral Agent

 

[img4.jpg]

 

 

 

 

Signature Page to Colstrip Lease Holdings, LLC

$100,000,000 Credit Agreement

 

--------------------------------------------------------------------------------



WESTLB AG, NEW YORK BRANCH,

as Lender

 

[img5.jpg]


 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Colstrip Lease holdings, LI.,C

$1.00,000,000 Credit Agreement

 

--------------------------------------------------------------------------------



SCHEDULE 3.2  

 

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

 

1.

The Sponsor is subject to regulation under the Federal Power Act (“FPA”). The
Sponsor applied to the Federal Energy Regulatory Commission (the “FERC”) for any
authority necessary to pledge the Owner Participant interest as contemplated by
the Sponsor Security Agreement pursuant to its “Application of Northwestern
Corporation for Authorization under Section 204 of the Federal Power Act and
Request for Shortened Comment Period” dated December 5, 2007, Docket No.
ES08-7-000. The Sponsor obtained authorization from the FERC pursuant to Section
204 consistent with the foregoing application pursuant to the FERC’s
Order_                                     _dated December ____, 2007, Docket
No. ES08-7-000, authorizing, among other things, the Sponsor to enter into the
Sponsor Security Agreement.

 

2.

The Sponsor is subject to regulation under the FPA. The Sponsor applied to the
FERC for authority to consummate the Transfer as contemplated by the Credit
Agreement pursuant to its “Application of Northwestern Corporation Requesting
Federal Power Action Section 203 Authorization, Petition for Issuance of a
Declaratory Order or, in the Alternative, an Order Granting Determination of
Exempt Wholesale Generator Status, and Expedited Consideration” dated December
19, 2007, Docket Nos. EC08-____-000, EL08-____-000 and EG08-____-000. The
application is still pending before the FERC.

 

--------------------------------------------------------------------------------



SCHEDULE 3.11

ERISA DISCLOSURES

1.

NorthWestern Corporation Pension Plan.

As of December 31, 2006, Unfunded Liability is $9,848,663.

2.

NorthWestern Energy, a Division of NorthWestern Corporation Pension Plan.

                As of December 31, 2006, Unfunded Liability is $76,614,094.

3.

NorthWestern Corporation Flexible Benefits Plan (retiree health).

                As of December 31, 2006, Projected Benefit Obligation is $
43,025,921.

 

--------------------------------------------------------------------------------



SCHEDULE 3.16

 

CONTRACTS

 

1.

Limited Liability Company Agreement of Colstrip Lease Holdings, LLC dated
December 28, 2007.

 

--------------------------------------------------------------------------------



SCHEDULE 3.17

 

PARTICIPATION AGREEMENT—DISCLOSURES

1.

5.1.1. Due Organization. Contrary to the first sentence of Section 5.1.1. of the
Participation Agreement, Owner Participant is a Delaware corporation duly
organized and validly existing under the laws of the State of Delaware and has
the corporate power and authority to enter into and perform its obligations
under the Participation Agreement and each other Operative Document to which it
is or will be a party.

2.

5.1.3. No Violation. Because the Owner Participant is a Delaware corporation
(and not a general partnership), the statement with respect to Owner
Participant’s execution, delivery and performance of the Participation Agreement
and each other Operative Document to which it is or will be a party is not and
will not be inconsistent with the Owner Participant’s Partnership Agreement is
updated as follows: The execution and delivery by Owner Participant of the
Participation Agreement and each other Operative Document to which it is or will
be a party is not and will not be, and the performance by Owner Participant of
its obligations under each will not be inconsistent with the Owner Participant’s
Organic Documents.

3.

9.1.1. Due Incorporation. Contrary to the statement that the Lessee is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Montana, the Lessee is a corporation duly organized and
validly existing and in good standing under the laws of the State of Delaware.

4.

9.1.7. Title of Interest. The second sentence of Section 9.1.7 of the
Participation Agreement is replaced with the following: Unit 4 and the Unit 4
Site are owned by the Co-Owners as tenants in common in the following respective
percentages: (i) NorthWestern Corporation 30%; (ii) Puget Sound Power & Light
Company 25%, (iii) Portland General Electric Company 20%, (iv) Avista
Corporation 15%, (v) Pacific Corporation 10% (such respective percentages, the
Project Share Percentages”).

5.

9.1.8. Location of Chief Place of Business and Chief Executive Office, etc.
Section 9.1.8 of the Participation Agreement is updated as follows: The chief
place of business and chief executive office of the Lessee and the office where
it keeps its records concerning its accounts or contract rights is 3010 West
69th Street, Sioux Falls, SD 57108.

6.

9.1.13(ii). Regulation. Notwithstanding Section 9.1.13(ii) of the Participation
Agreement with regard to Lessee, Lessee is a “public utility” within the meaning
of the Federal Power Act and is subject to regulation under the Federal Power
Act.

 

--------------------------------------------------------------------------------



SCHEDULE 3.23

 

REQUIRED LLC PROVISIONS

Required LLC Provisions  

The Borrower LLC Agreement shall include each of the following provisions
(collectively, the “Required LLC Provisions”; capitalized terms used herein,
except as otherwise defined herein, have the meanings provided in the Credit
Agreement):

A.

So long as any Obligation remains outstanding, the Borrower shall, and the

Northwestern Member shall cause the Borrower to:

(1)  maintain full and complete financial records in accordance with generally
accepted accounting principles and maintain its books, records and bank accounts
as official records separate from those of any other Person;

(2)  maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person, and not have its assets
listed on any financial statement of any other Person; provided, however, that
the Borrower’s assets may be included in a consolidated financial statement of
its Affiliate provided that (a) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of the Borrower
from such Affiliate and to indicate that the Borrower’s assets and credit are
not available to satisfy the debts and other obligations of such Affiliate or
any other Person and (b) such assets shall also be listed on the Borrower’s own
separate balance sheets;

(3)  at all times hold itself out to the public and all other Persons as a legal
entity separate from the Member and from any other Person (including any
Affiliate);

(4)  conduct its business only in its own name and strictly comply with all
organizational formalities to maintain its separate existence, including
maintaining its own records, books, resolutions and other entity documents;

(5)  not use any trade names, fictitious names, assumed names or “doing
business” names that are similar to any used by any Affiliate and not share any
common logo with any Affiliate;

(6)  correct any known misunderstanding regarding its separate identity and not
identify itself as a department or division of any other Person;

(7)  not hold itself out to be responsible for or have its credit or assets
available to satisfy the debts or obligations of any other Person;

 

--------------------------------------------------------------------------------



(8)  file its own tax returns separate from those of any other Person (except to
the extent that the Borrower is treated as a “disregarded entity” for tax
purposes and is not required to file tax returns under applicable law) and pay
any taxes required to be paid under applicable law;

(9)  not commingle its assets with assets of any other Person (including not
participating in any cash management system with any Person) and hold its own
assets in its own name;

(10)  maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Person;

(11)  pay its own liabilities and expenses only out of its own funds;

(12)  not share any overhead, office space or personnel expenses with any
Person;

(13)  pay the salaries of its own employees, if any, only from its own funds;

(14)  not enter into any transaction with any Affiliate of the Borrower except
on commercially reasonable terms similar to those available to unaffiliated
parties in an arm’s-length transaction, other than capital contributions or
capital distributions permitted under the terms and conditions of the Credit
Agreement and the certificate of formation;

(15)  use separate stationery, internet addresses, invoices and checks bearing
its own name;

(16)  except for Permitted Liens, not pledge its assets for the benefit of any
other Person;

(17)not make loans or advances to any Person or buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities or to employees for business expenses incurred in the ordinary course
of business);

(18)     not assume or guarantee any obligation of any Person, including any
Affiliate, or become obligated for the debts of any other Person;

(19)  after the Transfer (as defined in the Credit Agreement) be solvent and
maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities;

(20)  not acquire any obligation or securities of the Member or any Affiliate of
the Borrower;

(21)  not form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity;

 

--------------------------------------------------------------------------------



(22)  not become involved in the day-to-day management of any other Person;

(23)  hold regular meetings, as appropriate, to conduct the business of the
Borrower, and observe all customary organizational and operational formalities;

(24)  not incur any Indebtedness (other than Permitted Indebtedness) without the
prior written consent of the Administrative Agent;

(25)  cause its Member, officers, agents and other representatives to act at all
times in a manner consistent with and in furtherance of the foregoing and in the
best interests of itself; and

(26)  to the extent restricted by the Loan Documents, not amend, alter or change
the terms of its Organic Documents in any material respect without the consent
of the Administrative Agent.

B.

The Northwestern Member shall be the sole Member of the Borrower.

C.

All interests in the Borrower shall be securities governed by Article 8 of the
Uniform Commercial Code and shall be evidenced by certificates. The certificated
interests shall be in registered form within the meaning of Article 8 of the
Uniform Commercial Code.

D.

The Borrower shall not conduct any business or activity other than businesses
and

activities permitted by the Credit Agreement (i.e., holding the Owner
Participant interest).

 

--------------------------------------------------------------------------------



EXHIBIT A

to Credit Agreement

[FORM OF] CERTIFICATE OF RESPONSIBLE OFFICER OF

[BORROWER] [PLEDGOR] [SPONSOR]

December [], 2007

Reference is made to that certain Credit Agreement, dated as of December 28,
2007 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), by and among Colstrip Lease Holdings, LLC, a Delaware
limited liability company (the “Borrower”), WestLB AG, New York Branch, as
Lender, WestLB AG, New York Branch, as Administrative Agent for the Lender (the
“Administrative Agent”), WestLB AG, New York Branch, as Collateral Agent for the
Secured Parties (the “Collateral Agent”) and WestLB AG, New York Branch, as Sole
Lead Arranger, Bookrunner and Syndication Agent. Capitalized terms used but not
otherwise defined herein have the respective meanings set forth in the Credit
Agreement.

The undersigned, being a duly appointed Responsible Officer of [the Borrower]
[NorthWestern Services, LLC (the “Pledgor”)] [NorthWestern Corporation (the
“Sponsor”)] hereby certifies to the Administrative Agent, solely in his capacity
as Responsible Officer of the [Borrower] [Pledgor][Sponsor] and not in his
individual capacity, as follows:

1.        Organic Documents. Attached hereto as Exhibit A-1 are true and correct
copies of the Organic Documents of the [Borrower][Pledgor][Sponsor]. The Organic
Documents are in full force and effect, no term or condition thereof has been
amended from the forms attached as Exhibit A-1, and there is no material breach,
material default or material violation thereunder that has occurred and is
continuing.

2.        Resolutions. Attached hereto as Exhibit A-2 are true and correct
copies of(i) the resolutions of the [Borrower’s sole member] [Pledgor’s sole
member][Sponsor’s board of directors], which resolutions are in full force and
effect and which authorize the execution, delivery and performance of each Loan
Document to which the [Borrower] [Pledgor][Sponsor] is a party and the
consummation of the transactions contemplated thereby, [(ii) the execution,
delivery and performance of each of the Acquisition Documents and the
consummation of the transactions contemplated thereby,]1 [and (iii) the
execution, delivery and performance of each of the documents in respect of the
Transfer and the consummation of the transactions contemplated thereby]2.

3.        Good Standing Certificate. Attached hereto as Exhibit A-3 is a true
and correct Good Standing Certificate of the [Borrower] [Pledgor][Sponsor] for
the State of Delaware.

 

[img6.gif]
1 For Sponsor’s certificate only.

2 For  Borrower’s and Sponsor’s certificates only.

 



--------------------------------------------------------------------------------



4.         Representations and Warranties. Each of the representations and
warranties made by the [Borrower] [Pledgor][Sponsor] in the Loan Documents to
which it is a party is true and correct in all material respects on and as of
the Closing Date (except with respect to any representation and warranty that
expressly refers to an earlier date).

5.         No Default. No Default or Event of Default by the [Borrower, Pledgor
or Sponsor] [Pledgor][Sponsor]3 has occurred and is continuing or would occur as
a result of the borrowing of the Loan [by the Borrower].4

6.         [Acquisition Documents, Borrower Contracts and Operative Documents.
Attached hereto as Exhibit A-4 are true, correct and complete copies of each of
the Acquisition Documents, the Borrower Contracts and the Operative Documents.
It is further certified that the GE PSA and all other Acquisition Documents have
been duly executed and delivered, and all of the transactions contemplated by
the Acquisition Documents have been consummated.]5

7.         [Governmental Approvals. All Governmental Approvals, including the
FERC 204 Approval (but, for the avoidance of doubt, excluding the FERC 203
Approval), in form and substance reasonably satisfactory to the Administrative
Agent, and all third party approvals necessary or, in the reasonable discretion
of the Administrative Agent, advisable in connection with the transactions
contemplated by the Credit Agreement and the other Loan Documents and the
continuing operations of the Borrower (including in respect of, and after, (i)
the consummation of the transactions contemplated by the Acquisition Documents
and (ii) the grant by the Sponsor of the security interest in the Owner
Participant Interest, as contemplated by the Sponsor Security Agreement) have
been duly obtained and are in full force and effect, and all applicable waiting
periods (other than the appeal period in respect of the FERC 204 Approval) have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose materially adverse conditions
on the financings contemplated by the Credit Agreement and the other Loan
Documents. No comment or notice of protest or intervention was filed with FERC
by any third party in respect of the FERC 204 Approval prior to or on the due
date therefor, and the Borrower in good faith does not expect for the FERC 204
Approval to be overturned, amended or modified during the applicable appeal
period therefor.]6

8.         [Financial Statements. Attached hereto as Exhibit A-5 are accurate
and complete copies of the unaudited financial statement of [the Borrower for
the period ended November 30, 2007.]7 [the Sponsor for the fiscal quarter ended
September 30, 2007.]8

 

[img7.gif]
3 First bracketed language is for Borrower’s certificate only. Second is for
Pledgor’s certificate only. Third is for Sponsor’s certificate only.

4 For Pledgor’s and Sponsor’s certificates only.

5 For Borrower’s certificate only.

6 For Borrower’s certificate only.

7 For Borrower’s certificate only

8 For Sponsor’s certificates only.

 

--------------------------------------------------------------------------------



9.          [Equity Interest Certificate. Attached hereto as Exhibit A-6 is the
original certificate representing all Equity Interests in the Borrower together
with a duly executed irrevocable proxy and a duly executed transfer power.]9

10.          [Indebtedness. The undersigned hereby certifies that, as of the
date hereof, including after giving effect to the requested funding of the Loan,
(i) the Lessor has no Indebtedness other than thirty-three million two hundred
forty-seven thousand forty-six Dollars and six cents ($33,247,046.06) of
Indebtedness under the Lease Indenture, and (ii) the Borrower has no
Indebtedness other than the Obligations.]10

11.          [Liens. The undersigned hereby certifies further that (i) the
Property of the Borrower, including the Collateral, is free of any Liens other
than Permitted Liens, (ii) the Equity Interests in the Borrower are free of any
Liens, (iii) the Sponsor Collateral is free of any Liens other than Permitted
Liens, and (iv) the Leased Interest is free of any Liens other than the lien
held by the Indenture Trustee.]11

12.          [FERC Transfer Application. Attached hereto as Exhibit A-7 is an
application filed by the Sponsor and the Borrower with FERC requesting the FERC
203 Approval regarding the Transfer.]12

13.   [Process Agent. Attached hereto as Exhibit A-8 are acceptances from the
Process Agent for each of the Borrower, the Pledgor and the Sponsor appointed
under Section 9.11(c) of the Credit Agreement and in effect on the Closing
Date.]13

14.        Incumbency. The following named individual is a duly appointed
Responsible Officer of the [Borrower] [Pledgor][Sponsor] authorized to execute
and otherwise act with respect to each Loan Document to which the
[Borrower][Pledgor][Sponsor] is or will become a party. The signature set forth
opposite [his] [her] name and title is [his] [her] true and authentic signature:

 

Name

Title

Signature

[_________]

[_________]

[_________]

[Remainder of page intentionally left blank]

[img8.gif]

9 For Borrower’s certificate only.

10 For Borrower’s certificate only.

11 For Borrower’s certificate only.

12 For Borrower’s certificate only. 13 For Borrower’s certificate only.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Certificate of Responsible
Officer of the [Borrower] [Pledgor][Sponsor] as of the day and year first
written above.

 

[COLSTRIP LEASE HOLDINGS, LLC] [NORTHWESTERN SERVICES, LLC] [NORTHWESTERN
CORPORATION]

 

By:

 

Name:

 

Title:

 

 

I, [                              , being a duly appointed Responsible Officer
of the [Borrower][Pledgor][Sponsor], do hereby certify that the following named
individual is a duly appointed Responsible Officer of the [Borrower]
[Pledgor][Sponsor] authorized to execute and otherwise act with respect to each
Loan Document to which it is or will become a party. The signature set forth
opposite his name and title is his true and authentic signature:

 

Name

Title

Signature

 

[_________]

[_________]

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

[Signature Page to Certificate of Responsible Officer
of[Borrower][Pledgor][Sponsor]

 

--------------------------------------------------------------------------------



Exhibit A-1

 

Organic Documents

 

--------------------------------------------------------------------------------



Exhibit A-2

Resolutions

 

--------------------------------------------------------------------------------



Exhibit A-3

 

Good Standing Certificate

 

--------------------------------------------------------------------------------





Exhibit A-4

 

Acquisition Documents, Borrower Contracts and Operative Documents

 

--------------------------------------------------------------------------------



Exhibit A-5

 

Financial Statements

 

--------------------------------------------------------------------------------



Exhibit A-6

 

Equity Interests Certificate

 

--------------------------------------------------------------------------------



Exhibit A-7

 

FERC Transfer Application

 

--------------------------------------------------------------------------------



Exhibit A-8

 

C T Letter

 

--------------------------------------------------------------------------------





EXHIBIT B

to Credit Agreement

[FORM OF NOTE]

Note

$[100,000,000]

New York, NY

 

[_________],20[

]

FOR VALUE RECEIVED, COLSTRIP LEASE HOLDINGS, LLC (the "Borrower"), HEREBY
PROMISES TO PAY to the order of WESTLB AG, NEW YORK BRANCH (the "Lender"), at
its offices located at 121 1 Avenue of the Americas, New York, NY 10036, the
principal sum of one hundred million Dollars ($100,000,000) or, if less, the
aggregate unpaid principal amount of the Loan made by the Lender to the Borrower
under the Credit Agreement, dated as of December 28, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement")
among the Borrower, WestLB AG, New York Branch, as Lender, WestLB AG, New York
Branch, as Administrative Agent for the Lender, WestLB AG, New York Branch, as
Collateral Agent for the Secured Parties and WestLB AG, New York Branch, as Sole
Lead Arranger, Bookrunner and Syndication Agent. Capitalized terms used herein
but not otherwise defined herein shall have the respective meanings set forth in
the Credit Agreement.

The Borrower also promises to pay (i) interest on the unpaid principal amount
hereof from the date hereof until paid in full at the rates and at the times
provided in the Credit Agreement and (ii) fees at such times and at such rates
and amounts as specified in the Credit Agreement.

Principal, interest and fees are payable in lawful money of the United States of
America and in immediately available funds, at the times and in the amounts
provided in the Credit Agreement.

This Note is entitled to the benefits and is subject to the terms and conditions
of the Credit Agreement, and is entitled to the benefits of the security
provided under the Security Documents. As provided in the Credit Agreement, this
Note is subject to mandatory prepayment and voluntary prepayment, in whole or in
part. The Borrower agrees to make prepayment of principal on the dates and in
the amounts specified in the Credit Agreement.

The Credit Agreement, among other things, contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

The Lender is hereby authorized, at its option, either (i) to endorse on the
schedule attached hereto (or on a continuation of such schedule attached to this
Note and made a part hereof) an appropriate notation evidencing the date and
amount of the Loan evidenced hereby and the date and amount of each principal
payment in respect thereof, or (ii) to record such Loan and such payments in its
books and records. Such schedule or such books and records, as the case may be,
shall constitute, absent manifest error, prima facie evidence of the accuracy of
the information contained therein, but in no event shall any failure by the
Lender to endorse or record pursuant to

 

--------------------------------------------------------------------------------



clauses (i) and (ii) be deemed to relieve the Borrower from any of its
obligations.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

The Borrower agrees to pay all costs and expenses, including without limitation
attorneys' fees, incurred in connection with the interpretation or enforcement
of this Note, in accordance with and to the extent provided by the Credit
Agreement.

 

--------------------------------------------------------------------------------



THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

 

COLSTRIP LEASE HOLDINGS, LLC,

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



Schedule to

Note

LOAN AND PAYMENTS OF PRINCIPAL

 

Date

Amount of Loan

Amount of Principal Paid or Prepaid

Unpaid Principal Balance

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT C

to Credit Agreement

[FORM OF]

LENDER ASSIGNMENT AGREEMENT

This LENDER ASSIGNMENT AGREEMENT (this "Agreement"), dated as of

[

], is by and between [ ____________] (the "Assignor") and [ ____________]

(the "Assignee").

RECITALS

WHEREAS, the Assignor is party to the Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
dated as of December 28, 2007, by and among Colstrip Lease Holdings, LLC (the
“Borrower”), WestLB AG, New York Branch, as Lender, WestLB AG, New York Branch,
as Administrative Agent for the Lender, WestLB AG, New York Branch, as
Collateral Agent for the Secured Parties, and WestLB AG, New York Branch, as
Sole Lead Arranger, Bookrunner and Syndication Agent;

WHEREAS, Assignor desires to assign certain of its interests under the Credit
Agreement to Assignee in accordance with Section 9.6(c) thereof;

WHEREAS, as provided under the Credit Agreement, Assignor is a Lender of the
Loan;

WHEREAS, Assignor proposes to sell, assign and transfer to the Assignee, and the
Assignee proposes to accept and assume from the Assignor, a opercent ([ ]%)
interest in all of the rights and obligations of the Assignor under the

Credit Agreement and the other Loan Documents, all on the terms and subject to
the conditions of this Agreement (such interest in such rights and obligations
being hereinafter referred to as the "Assigned Interest"); and

WHEREAS, after giving effect to the assignment and assumption under this
Agreement, the respective portions of the Loan of Assignor and Assignee shall be
in the amounts set forth on Annex C-1.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

Section 2. Assignment.

              (a)        As of the effective date set forth on the signature
page to this Agreement (the "Effective Date"), subject to and in accordance with
the Credit Agreement, the Assignor irrevocably sells, transfers, conveys and
assigns, without recourse, representation or warranty (except as expressly set
forth herein), to Assignee, and the Assignee irrevocably purchases from the
Assignor, the Assigned Interest, which shall include (i) all of Assignor's
rights and obligations

 

--------------------------------------------------------------------------------



in its capacity as a Lender with respect to the Assigned Interest under the
Credit Agreement, each other Loan Document, and any other documents or
instruments delivered pursuant thereto or in connection therewith to the extent
related to the Assigned Interest and (ii) to the extent permitted to be assigned
under applicable Law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender), to the extent related to the
Assigned Interest, against any Person, whether known or unknown, arising under
or in connection with the Credit Agreement, each other Loan Document, and any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
(the foregoing rights, obligations and interests, collectively, the "Assigned
Rights").

              (b)        Upon acceptance and recording of the assignment and
assumption made pursuant to this Agreement by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments in
respect of the Assigned Interest and the Assigned Rights (including all payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued prior to the Effective Date and to the Assignee for amounts that
have accrued from and including the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Each of the Assignor
and the Assignee agrees that if it receives any amount under the Credit
Agreement or any other Loan Document that is for the account of the other, it
shall hold the same for the other to the extent of the other's interest therein
and shall pay promptly the same to the other.

Section 3. Payments. As consideration for the sale, assignment and transfer
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor, on the
Effective Date, in the lawful currency of the United States and in immediately
available funds, an amount equal to [ ]Dollars ($[]), without set-off,
counterclaim or deduction of any kind. [As a condition to the Effective Date,
Assignee shall pay to the Administrative Agent in the lawful currency of the
United States and in immediately available funds the registration and processing
fee of two thousand five hundred Dollars ($2,500), without set-off, counterclaim
or deduction of any kind.]'

Section 4. Representations, Warranties and Undertakings.

              (a)         The Assignor (i) represents and warrants that (A) it
is the legal and beneficial owner of the Assigned Interest and such Assigned
Interest is free and clear of any Lien or adverse claim and (B) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby; and (ii)
makes no representation or warranty and assumes no responsibility with respect
to (A) any statements, warranties or representations made in or in connection
with the Credit Agreement or the other Loan Documents or the execution,
legality, validity, enforceability or genuineness, or sufficiency of value of
the Credit Agreement, the other Loan Documents, or any other instrument or
document furnished pursuant thereto or in connection therewith or (B) the
financial condition of the Borrower, the Pledgor or the Sponsor, or the
performance or observance by the Borrower or any other Person of any of its
obligations under the Credit Agreement, any other Loan Document, or any other
instrument or document furnished pursuant thereto or in connection therewith.

              ( b)        The Assignee (i) represents and warrants that it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement and the other Loan Documents,
(ii) acknowledges and confirms that it has received a copy of the Credit
Agreement, each other Loan Document and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to purchase the Assigned Interest and assume the
Assigned Rights, on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Secured Party, (iii) agrees that it will, independently and without reliance
upon the Administrative Agent, the Borrower, or any other Secured Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any other Loan Document, (iv) appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement or the other Loan Documents as are
delegated to such Agent by the terms thereof, together with such powers as are
reasonably incidental thereto and (v) will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender. The Assignee further confirms and
agrees that in becoming a Lender and in making the Loan or portion thereof under
the Credit Agreement, such actions have and will be made without recourse to, or
representation or warranty, by any Secured Party.

              (c) The Assignee further agrees to furnish the tax form required
by Section [] (if so required) of the Credit Agreement no later than the
Effective Date.

Section 5. Effectiveness.

              (a)        The effectiveness of the sale, assignment and transfer
hereunder is subject to (i) the due execution and delivery of this Agreement by
the Assignor and the Assignee, and the Borrower if required under Section 9.6(c)
of the Credit Agreement, (ii) the receipt by the Assignor of the payment
provided for in Section 3(a) hereof, [(iii) consent by the Administrative Agent
to this Agreement and the assignment contemplated hereby,] [(iv) the receipt by
the Administrative Agent of the registration and processing fee provided for in
Section 3(b) hereof,] and (v) the registration of such assignment by the
Administrative Agent in the Register in accordance with Section 9.6(d) of the
Credit Agreement.

 

[img9.gif]
'If applicable

 

--------------------------------------------------------------------------------





(b)        Simultaneously with the execution and delivery by the parties hereto
of this Agreement to the Administrative Agent for its recording in the Register,
the Assignor shall deliver its Note (if any) to the Administrative Agent and may
request that new Notes be executed and delivered to [the Assignor and] the
Assignee and reflecting [the outstanding principal of Assignor and] the assigned
and assumed outstanding principal of the Assignee (plus, if the Assignee is
already a Lender, the amount of its outstanding principal immediately prior to
the assignment effected hereby). Any such new Note shall carry the rights to
unpaid accrued interest that were carried by any applicable superseded Note(s)
such that no loss of interest shall result therefrom. Any applicable new Note
executed and delivered in accordance with the foregoing shall have set forth
thereon a legend substantially in the following form:

"This Note is issued in replacement of [describe replaced note] and,
notwithstanding the date of this Note, this Note carries all of the rights to
unpaid interest that were carried by such replaced Note, such that no loss of
interest shall result from any such replacement."

If the Assignee is already a Lender, it shall (promptly following its receipt of
such new Note payable to it) mark as “canceled” the prior Note (if any) held by
it and return it to the Borrower.

              (c)          Except as otherwise provided in the Credit Agreement,
effective as of the Effective Date:

                            (i)          the Assignee shall be deemed
automatically to have become a party to, and the Assignee agrees that it will be
bound by the terms and conditions set forth in, the Credit Agreement, and shall
have all the rights and obligations of a "Lender" under the Credit Agreement and
the other Loan Documents as if it were an original signatory thereto or an
original Lender thereunder with respect to the Assigned Interest and the
Assigned Rights; and

                            (ii)   the Assignor shall relinquish its rights (but
shall continue to be entitled to the benefits of Sections 2.12 (Requirements
ofLaw), 2.13 (Taxes) and 9.5 (Payment of Expenses) of the Credit Agreement) and
be released from its obligations under the Credit Agreement and the other Loan
Documents to the extent specified herein.

Section 6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

Section 7. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of this Agreement by telecopy or portable document
format ("pdf") shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

--------------------------------------------------------------------------------



Section 8. Further Assurances. The Assignor and the Assignee hereby agree to
execute and deliver such other instruments, and take such other action, as
either party or the Administrative Agent may reasonably request in connection
with the transactions contemplated by this Agreement including, without
limitation, the delivery of any notices to the Borrower or the Agents that may
be required in connection with the assignment contemplated hereby.

Section 9. Binding Effect; Amendment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
subject, however, to the provisions of the Credit Agreement. No provision of
this Agreement may be amended, waived or otherwise modified except by an
instrument in writing signed by each party hereto and by the Administrative
Agent.

Section 10. Administrative Agent Enforcement. The Administrative Agent shall be
entitled to rely upon and enforce this Agreement against the Assignor and the
Assignee in all respects.

 

 

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Lender
Assignment Agreement to be executed by their duly authorized officers.

The effective date for this Agreement is [the date this Agreement is
acknowledged and accepted by the Administrative Agent [and the Borrower]] [ ,
20o (the "Trade Date")].

 

 

[ASSIGNOR ]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[ASSIGNEE ]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[COLSTRIP LEASE HOLDINGS, LLC

 

 

By:

 

 

 

Name:

 

 

Title:]2

 

 

Accepted and Acknowledged this ___ day of

, 20___

 

WESTLB AG, NEW YORK BRANCH, as

Administrative Agent

 

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

[img10.gif]
2 If required under Section 9.6(c) of the Credit Agreement.

 

--------------------------------------------------------------------------------



Annex C-1

to Lender Assignment Agreement

 

Loan

Assignor's
Outstanding Loan
Pre-Assignment

Percentage (of
Assignor's interests)
Assigned

Assignor's
Outstanding Loan
Post-Assignment

Assignee's
Outstanding Loan
Post-Assignment3*

Loan

$

%

$

$

 

 

 

 

 

3

If Assignee is already a Lender, this number should be calculated taking into
account only that portion of the Loan assumed by Assignee pursuant to this
Agreement.

 

--------------------------------------------------------------------------------



EXHIBIT D

to Credit Agreement

[FORM OF] EXEMPTION CERTIFICATE

Reference is made to the Credit Agreement (as amended, modified or otherwise
supplemented from time to time in accordance with its terms, the "Credit
Agreement"), dated as of December 28, 2007, by and among Colstrip Lease
Holdings, LLC, a Delaware limited liability company, as Borrower, WestLB AG, New
York Branch, as Lender, WestLB AG, New York Branch, as Administrative Agent for
the Lender, WestLB AG, New York Branch, as Collateral Agent for the Secured
Parties, and WestLB AG, New York Branch, as Sole Lead Arranger, Bookrunner and
Syndication Agent. Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings set forth in the Credit Agreement.

The undersigned Non-U.S. Lender hereby certifies as follows:

1.           The Non-U.S. Lender is the beneficial owner of any and all
interests in the Obligations that it holds.

2.           The Non-U.S. Lender is not a "United States person" as defined in
Code Section 7701(a)(30). Code Section 7701(a)(30) defines a United States
person as a citizen or resident of the United States; a domestic partnership; a
domestic corporation; an estate (other than a foreign estate); and a trust if a
court within the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have the
authority to control all substantial decisions of the trust.

3.           The Non-U.S. Lender is not a "bank" described in Section
881(c)(3)(A) of the Code.

4.           The Non-U.S. Lender undertakes to notify the Borrower and
Administrative Agent promptly upon the obsolescence or invalidity of this
Exemption Certificate if, following the execution date hereof, any statement
herein ceases to be true at any time while the Non-U.S. Lender is entitled to
payments of interest by the Borrower under the Loan Documents.

The undersigned Non-U.S. Lender acknowledges that this Exemption Certificate is
executed and delivered in order to substantiate its entitlement to an exemption
from U.S. withholding tax under the Code. Further, the undersignedindividual
certifies that it has the requisite authority to execute and deliver this
document for the Non-U.S. Lender.

 

--------------------------------------------------------------------------------





 

[NAME OF NON-U.S. LENDER]

 

By:

 

Print Name:

 

Title:

 

Date:

 

 

 

--------------------------------------------------------------------------------



EXHIBIT E

to Credit Agreement

 

[FORM OF]

BORROWING NOTICE

This Borrowing Notice (this "Borrowing Notice"),dated as of December [ ], 2007,
is delivered to WestLB AG, New York Branch, as administrative agent (the
"Administrative Agent"), pursuant to Section 2.2 (Procedure for Borrowing) of
the Credit Agreement, dated as of December 28, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
by and among Colstrip Lease Holdings, LLC, a Delaware limited liability company,
as Borrower, WestLB AG, New York Branch, as Lender, the Administrative Agent,
WestLB AG, New York Branch, as Collateral Agent for the Secured Parties, and
WestLB AG, New York Branch, as Sole Lead Arranger, Bookrunner and Syndication
Agent. This Borrowing Notice sets forth certain undertakings and representations
of the Borrower with respect to the transactions contemplated by the Credit
Agreement. Capitalized terms used herein but not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

WHEREAS, the Borrower wishes to propose a borrowing of the Loan under the Credit
Agreement in accordance with Section 2.2 (Procedure for Borrowing) of the Credit
Agreement and on the terms and conditions set forth therein and herein; and

WHEREAS, to induce the Lender to extend credit under the Credit Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Borrower hereby agrees as follows:

Section 1.               Borrowing Request. The Borrower hereby irrevocably
proposes the borrowing of the Loan (the "Proposed Loan Borrowing") in the amount
of one hundred million Dollars ($100,000,000) requested to be funded as a Base
Rate Loan.

The borrowing date proposed for such Proposed Loan Borrowing is December [],
2007 (the "Closing Date"). The Borrower hereby certifies that this

Borrowing Notice is being delivered to the Administrative Agent prior to 11:00
a.m. New York City time on the Closing Date.

Section 2.    Requested Transfers. The Borrower hereby requests that on the
Closing Date the Administrative Agent deliver by wire transfer, in immediately
available funds, the proceeds of such Proposed Loan Borrowing to [Borrower to
specify Account No. and wiring instructions].

 

--------------------------------------------------------------------------------



Section 3.     Certifications. The Borrower certifies that as of the Closing
Date:

              (i)   each of the conditions to the Proposed Borrowing set forth
in Section 4.1 (Conditions to Closing and Funding) of the Credit Agreement has
been satisfied;

              (ii)   the Borrower is in compliance with all conditions set forth
in Section 4.1 (Conditions to Closing and Funding) of the Credit Agreement, on
and as of the Closing Date, before and after giving effect to such Proposed Loan
Borrowing and to the application of the proceeds therefrom;

              (iii)   each of the representations and warranties made by each of
the Borrower, the Pledgor and the Sponsor in the Loan Documents is true and
correct in all material respects on and as of such Closing Date (except to the
extent applicable to an earlier date), before and after giving effect to the
Proposed Loan Borrowing and to the application of the proceeds of such Proposed
Loan Borrowing;

              (iv)   no Default or Event of Default has occurred and is
continuing or would occur as a result of the Proposed Loan Borrowing;

              (v)   since October 30, 2007, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect;

              (vi)   the Loan requested will be used for the purposes set forth
in Section 3.15 (Use of Proceeds); and

              (vii)   all and each of the statements contained in this Borrowing
Notice are true and correct.

Section 4.Governing Law. THIS BORROWING NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES
OF AMERICA, WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

The undersigned is executing this Borrowing Notice not in its individual
capacity but in its capacity as a Responsible Officer of the Borrower.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be duly
executed and delivered as of the day and year first written above.

 

 

COLSTRIP LEASE HOLDINGS, LLC

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------



EXHIBIT F

to Credit Agreement

[FORM OF]

INTEREST PERIOD NOTICE

Ladies and Gentlemen:

This Interest Period Notice (this “Interest Period Notice”), dated as of
December o, 2007, is delivered to WestLB AG, New York Branch, as administrative
agent (the “Administrative Agent”) pursuant to Section 2.7 (Conversion and
Continuation Options) of the Credit Agreement, dated as of December 28, 2007
(the “Credit Agreement”) by and among Colstrip Lease Holdings, LLC, a Delaware
limited liability company, as Borrower, WestLB AG, New York Branch, as Lender,
the Administrative Agent, WestLB AG, New York Branch, as Collateral Agent for
the Secured Parties, and WestLB AG, New York Branch, as Sole Lead Arranger,
Bookrunner and Syndication Agent. Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

The Borrower hereby delivers to the Administrative Agent this irrevocable
Interest Period Notice and (i) elects to [convert the Loan from a [Base Rate
Loan to a Eurodollar Loan] [Eurodollar Loan to a Base Rate Loan at the end of
the current Interest Period for the Loan]] [continue the Loan as a Eurodollar
Loan at the end of the current Interest Period for the Loan] [and (ii) in the
case of [conversion to] [continuation as] a Eurodollar Loan, requests the
duration for the immediately succeeding Interest Period for the Loan set forth
on Schedule 1 hereto.

The Borrower hereby certifies that, in the case of a [conversion to]
[continuation as] a Eurodollar Loan, the Maturity Date of the Loan is not to
occur before the last day of the requested Interest Period.

In connection herewith, the Borrower hereby further certifies that no Event of
Default has occurred and is continuing.

This Interest Period Notice is being delivered on or before 11:00 a.m. New York
City time at least [three (3) Business Days prior to the first day of the
requested new Interest Period, in the case of [conversion to] [continuation as]
a Eurodollar Loan] [two (2) Business Days prior to the requested date of
conversion, in the case of conversion to a Base Rate Loan] as set forth on
Schedule 1 hereto.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Interest Period Notice to be
duly executed by a Responsible Officer as of the date first above written.

 

 

 

COLSTRIP LEASE HOLDINGS, LLC

 

By:

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------



Schedule 1

to Interest Period Notice

 

CURRENT

REQUESTED

PRINCIPAL

CURRENT

DURATION OF

REQUESTED

TYPE OF

TYPE OF

AMOUNT

INTEREST

IMMEDIATELY

CONVERSION

LOAN

LOAN

 

PERIOD

SUCCEEDING

OR

 

 

 

ENDS ON

INTEREST

CONTINUATION

(Base Rate

(Base Rate

 

 

PERIOD

DATE TO BEGIN

Loan or
Eurodollar

Loan or
Eurodollar

 

(only if
current type

REQUESTED1

ON

Loan)

Loan)

 

of Loan is a Eurodollar

(only if converting or continuing as a

 

 

 

 

Loan)

Eurodollar Loan)

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[img11.gif]


1 At the Borrower's election, the duration of such Interest Period shall be
either one (1), three (3) or six (6) months.

 

--------------------------------------------------------------------------------



EXHIBIT G

to Credit Agreement

[FORM OF] COMPLIANCE CERTIFICATE

December o, 2007

Reference is made to Section 5.1 [(a)][(b)], [5.2(a)], [5.2(b)] [and/or] [5.3]
of that certain Credit Agreement, dated as of December 28, 2007 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),by
and among COLSTRIP LEASE HOLDINGS, LLC, a Delaware limited liability company
(the “Borrower”), WestLB AG, New York Branch, as Lender, WestLB AG, New York
Branch, as Administrative Agent for the Lender (the “Administrative Agent”),
WestLB AG, New York Branch, as Collateral Agent for the Secured Parties (the
“Collateral Agent”) and WestLB AG, New York Branch, as Sole Lead Arranger,
Bookrunner and Syndication Agent. Capitalized terms used but not otherwise
defined herein have the respective meanings set forth in the Credit Agreement.

The undersigned, being a duly appointed Responsible Officer1 of the Borrower,
hereby certifies to the Administrative Agent, solely in his capacity as
Responsible Officer of the Borrower and not in his individual capacity, that:

1.2         This compliance certificate (this “Compliance Certificate”) is being
delivered within [90 days after the end of the fiscal year of the Borrower ended
[]] [45 days after the end of the fiscal quarter of the Borrower ended []].

2.         Pursuant to Sections 5.1 (a)(i) and 5.1(c) of the Credit Agreement,
attached hereto as [Exhibit 1] are true, correct and complete copies of the
audited balance sheet of the Borrower as at the end of the fiscal year ended []
and the related audited statements of income and cash flows of the Borrower for
such fiscal year, in each case setting forth in comparative form the actual
figures as of the end of and for the previous year and reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit by Deloitte & Touche or other independent certified
public accountants of nationally recognized standing.

3.         Pursuant to Sections 5.1 (a)(ii) and 5.1(c) of the Credit Agreement,
attached hereto as [Exhibit 2] are true, correct and complete copies of the
audited consolidated balance sheet of the Sponsor as at the end of the fiscal
year ended [j and the related audited consolidated statements of income and cash
flows of the Sponsor for such fiscal year, in each case setting forth in
comparative form the actual figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Deloitte & Touche or
other independent certified public accountants of nationally recognized
standing; provided that delivering to the Administrative Agent copies of the
Sponsor’s Annual Report or Form 10-K for such period shall satisfy the foregoing

 [img12.gif]


1 Must be CFO or treasurer.

2 Certificate should only include the applicable numbered paragraphs.

 

--------------------------------------------------------------------------------



requirement of this Paragraph. It is further certified that such financial
statements are complete and correct in all material respects and have been
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

4.         Pursuant to Sections 5.1 (b)(ii) and 5.1(c) of the Credit Agreement,
attached hereto as [Exhibit 3] are the unaudited consolidated balance sheet of
the Sponsor as at the end of the fiscal quarter ended [j and the related
unaudited consolidated statements of income and cash flows of the Sponsor for
such quarter and the portion of the fiscal year through the end of such quarter,
in each case setting forth in comparative form the actual figures as of the end
of and for the corresponding period in the previous year, which financial
statements are fairly stated in all material respects (subject to normal year
end audit adjustments and the absence of footnotes); provided that delivering to
the Administrative Agent copies of the Sponsor’s Quarterly Report or Form10-Q
for such period shall satisfy the foregoing requirement of this Paragraph. It is
further certified that such financial statements are complete and correct in all
material respects and have been prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein).

5.         Pursuant to Sections 5.1 (b)(i) and 5.1(c) of the Credit Agreement,
attached hereto as [Exhibit 4] are the unaudited balance sheet of the Borrower
as at the end of the fiscal quarter ended [j and the related unaudited
statements of income and cash flows of the Borrower for such quarter and the
portion of the fiscal year through the end of such quarter, in each case setting
forth in comparative form the actual figures as of the end of and for the
corresponding period in the previous year, which financial statements are fairly
stated in all material respects (subject to normal year end adjustments and the
absence of footnotes). It is further certified that such financial statements
are complete and correct in all material respects and have been prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).

6.         Pursuant to Section 5.2(a) of the Credit Agreement, attached hereto
as [Exhibit 5] is a certificate of the independent certified public accountants
reporting on Sponsor’s audited consolidated balance sheet or Borrower’s audited
balance sheet, as the case may be, as at the end of the fiscal year ended [J,
stating that in making the examination necessary therefor no knowledge was
obtained of any Default, Event of Default, Lease Event of Default or Indenture
Event of Default (or event that with notice or the passage of time, or both,
would cause the same) except as specified in such certificate.

7.         Pursuant to Section 5.2(b) of the Credit Agreement, to the best of
the undersigned’s knowledge, (i) the Borrower during the period relating to the
financial statement delivered concurrently with this certificate has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in the Credit Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and (ii) the
Lessee during such period has observed or performed all of its covenants and
other agreements,

 

--------------------------------------------------------------------------------



and satisfied every condition, contained in the Operative Documents to which it
is a party to be observed, performed or satisfied by it, and, in each case, that
the undersigned has obtained no knowledge of any Default, Event of Default,
Lease Event of Default or Indenture Event of Default (or event that with notice
or the passage of time, or both, would cause the same) [except as specified in
such certificate].

8.         [Pursuant to Section 5.2(c) of the Credit Agreement, attached hereto
as [Exhibit 6] is additional financial and other information as the Lender has
requested through the Administrative Agent.]3

[Remainder of page intentionally left blank]

 

 

 

 

 

 




[img13.gif]

3 If applicable.


 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the day and year first written above.

[COLSTRIP LEASE HOLDINGS, LLC] [NORTHWESTERN CORPORATION]

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Compliance Certificate]

 

 